Exhibit 10.1

 

ASSET PURCHASE AGREEMENT

This Asset Purchase Agreement (this “Agreement”), dated as of June [  ], 2006
(the “Effective Date”), is executed by and among NCS I, LLC, a Delaware limited
liability company (“NCS”), and AMRESCO SBA Holdings, Inc., a Delaware
corporation (“ASBA”), (NCS and ASBA are referred to herein collectively as
“Sellers”), American Business Lending, Inc., a Texas corporation (the
“Purchaser”), FirstCity Business Lending Corporation, a Texas corporation
(“FirstCity BLC”), and FirstCity Financial Corporation, a Delaware corporation
(“FirstCity”).

RECITALS

A.            Sellers desire to sell the unguaranteed portion of certain
business loans, portions of which are guaranteed by the U.S. Small Business
Administration (the “SBA”), certain loan servicing rights and obligations
including certain fees to be earned on the portion of such loans that are
guaranteed by the SBA and a franchise (“SBLC License”) granted by the SBA to
originate and service loans as a small business lending company (“SBLC”); and

B.            Purchaser desires to acquire from Sellers the unguaranteed
portions of such loans, such loan servicing rights and fees, and to acquire from
Sellers the SBLC License.

AGREEMENT

NOW THEREFORE, in consideration of the mutual agreements and covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:


ARTICLE 1


ASSIGNMENTS AND TRANSFERS OF ASSETS


SECTION 1.1             LOAN ASSETS. SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH HEREIN, ON THE CLOSING DATE, SELLERS SHALL SELL, ASSIGN AND TRANSFER TO
PURCHASER, AND PURCHASER SHALL PURCHASE FROM SELLERS, A PORTFOLIO OF THE
UNGUARANTEED PORTIONS OF THE EXISTING 7(A) SBA LOANS IDENTIFIED ON SCHEDULE
1.1(A) (THE “TRANSFERRED LOANS”) AND CERTAIN CERTIFICATES OF INTEREST WITH
RESPECT TO THE UNGUARANTEED PORTION OF CERTAIN LOANS GUARANTEED AND SERVICED BY
THE SBA AND IDENTIFIED ON SCHEDULE 1.1(B) (THE “LOAN CERTIFICATES”), IN EACH
CASE, TO THE EXTENT OUTSTANDING ON THE CLOSING DATE. THE TRANSFERRED LOANS, THE
LOAN DOCUMENTS PERTAINING THERETO AS IDENTIFIED ON SCHEDULE 2.8 AND THE LOAN
CERTIFICATES ARE COLLECTIVELY REFERRED TO HEREIN AS THE “LOAN ASSETS.”


SECTION 1.2             SBLC LICENSE AND LOAN SERVICING RIGHTS. SUBJECT TO THE
TERMS AND CONDITIONS SET FORTH HEREIN, SELLERS SHALL SELL, ASSIGN AND TRANSFER
TO PURCHASER, AND PURCHASER SHALL PURCHASE FROM SELLERS, (A) THE SBLC LICENSE,
AND (B) THE CONTRACT RIGHTS, DUTIES AND OBLIGATIONS (THE “LOAN SERVICING
RIGHTS”) OF ASBA AS SERVICER (AND ONLY ASBA’S RIGHTS AS SERVICER AND NOT ASBA’S
RIGHTS AS “SELLER”, A “CERTIFICATE HOLDER” OR “SPREAD ACCOUNT DEPOSITER”) UNDER
THE POOLING AND SERVICING AGREEMENTS IDENTIFIED ON SCHEDULE 1.2(B) (THE “POOLING
AND SERVICING AGREEMENTS”), INCLUDING, SUBJECT TO THE SUBSERVICER AGREEMENT (AS
HEREINAFTER DEFINED), THE RIGHT

ASSET PURCHASE AGREEMENT – PAGE 1


--------------------------------------------------------------------------------





TO RECEIVE ALL SERVICING FEES WITH RESPECT TO THE LOANS SERVICED UNDER THE
POOLING AND SERVICING AGREEMENTS AFTER THE CLOSING DATE (THE “SECURITIZED
LOANS”). NOTWITHSTANDING THE FOREGOING, SELLERS HEREBY RETAIN AND RESERVE FROM
SUCH ASSIGNMENT ALL RIGHTS OF SERVICER UNDER SECTION 11.01 OF THE POOLING AND
SERVICING AGREEMENTS, INCLUDING THE RIGHT TO TERMINATE EACH POOLING AND
SERVICING AGREEMENT AND TO PURCHASE INTERESTS IN THE SBA LOANS AND FORECLOSED
PROPERTIES IN CONNECTION WITH SUCH TERMINATION. ANY EXERCISE OF SUCH RIGHT TO
PURCHASE SHALL BE FOR THE SOLE AND EXCLUSIVE BENEFIT OF ONE OR MORE OF THE
SELLERS AND SELLERS SHALL HAVE NO OBLIGATION TO PURCHASER WITH RESPECT TO ANY
SUCH TERMINATION OR PURCHASE; PROVIDED THAT UPON THE EXERCISE OF SUCH RIGHT TO
PURCHASE, SELLERS SHALL CAUSE THE SBA LOANS AND FORECLOSED PROPERTIES ACQUIRED
IN CONNECTION WITH SUCH PURCHASE TO CONTINUE TO BE SERVICED BY BLX PURSUANT TO
THE SUBSERVICER AGREEMENT OR, WITH THE PRIOR WRITTEN CONSENT OF THE SBA, BY
ANOTHER LOAN SERVICER QUALIFIED TO SERVICE LOANS GUARANTEED BY THE SBA. IN
ADDITION, PURCHASER AGREES THAT IT SHALL NOT EXERCISE ANY RIGHT OF SERVICER
UNDER SECTION 11.01 OF THE POOLING AND SERVICING AGREEMENTS AND PURCHASER SHALL
COOPERATE FULLY WITH SELLERS WITH RESPECT TO ANY EXERCISE OF THE RIGHTS OF
SERVICER UNDER SECTION 11.01 OF THE POOLING AND SERVICING AGREEMENTS.


SECTION 1.3             DELIVERY OF THE TRANSFERRED ASSETS. THE SBLC LICENSE,
THE LOAN SERVICING RIGHTS AND THE LOAN ASSETS ARE REFERRED TO HEREIN AS THE
“TRANSFERRED ASSETS.”  SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, ON
THE CLOSING DATE, SELLERS SHALL EXECUTE AND DELIVER TO PURCHASER, AT NO
ADDITIONAL COST TO PURCHASER, THE FOLLOWING INSTRUMENTS OF TRANSFER AND
ASSIGNMENT OF THE TRANSFERRED ASSETS (COLLECTIVELY, THE “TRANSFER AND ASSIGNMENT
DOCUMENTS”), EACH OF WHICH SHALL BE IN FORM AND SUBSTANCE SATISFACTORY TO
PURCHASER:  (A) AN ASSIGNMENT OF SBLC LICENSE (THE “LICENSE ASSIGNMENT”); (B) AN
ASSIGNMENT AGREEMENT AND TRANSFER OF LOAN SERVICING RIGHTS (THE “LOAN SERVICING
ASSIGNMENT”), (C) AN ASSIGNMENT OF ASBA’S RIGHTS, DUTIES AND OBLIGATIONS UNDER
THE LENDERS SERVICE PROVIDER AGREEMENT, DATED AS OF OCTOBER 30, 2002 BETWEEN
BUSINESS LOAN CENTER, INC. (“BLX”), ASBA, FOR ITSELF AND AS SUCCESSOR IN
INTEREST BY MERGER TO AMRESCO INDEPENDENCE FUNDING, INC. (THE “SUBSERVICER
AGREEMENT”), (D) AN ASSIGNMENT OF LOAN ASSETS (THE “LOAN ASSETS ASSIGNMENT”) AND
(E) A BILL OF SALE, POWER(S) OF ATTORNEY, NOTE ALLONGES OR OTHER SUCH ADDITIONAL
DOCUMENTS AS MAY BE REQUIRED TO LEGALLY TRANSFER AND ASSIGN THE LOAN ASSETS.
SELLERS WILL ALSO DELIVER TO PURCHASER ANY PHYSICAL DOCUMENT REPRESENTING THE
SBLC LICENSE.


SECTION 1.4             PURCHASE PRICE FOR TRANSFERRED ASSETS. SUBJECT TO THE
TERMS AND CONDITIONS SET FORTH THEREIN, ON THE CLOSING DATE, AS THE PURCHASE
PRICE (THE “PURCHASE PRICE”) FOR THE TRANSFERRED ASSETS, PURCHASER SHALL (A) PAY
$240,000 IN CASH TO SELLERS BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS,
(B) ISSUE TO ASBA A SECURED NOTE IN THE FORM ATTACHED HERETO HAS EXHIBIT 1.4
(THE “SECURED NOTE”) IN AN INITIAL PRINCIPAL AMOUNT EQUAL TO THE STATED AMOUNT,
WHICH SECURED NOTE WILL BE SECURED BY THE TRANSFERRED ASSETS (OTHER THAN THE
SBLC LICENSE) PURSUANT TO THE TERMS OF THE SECURITY AGREEMENT AND (C) EXECUTE
AND DELIVER TO SELLERS THE SECURITY AGREEMENT (AS DEFINED BELOW). PAYMENT OF THE
CASH PORTION OF THE PURCHASE PRICE SHALL BE MADE BY WIRE TRANSFER OF IMMEDIATELY
AVAILABLE FUNDS TO AN ACCOUNT OR ACCOUNTS DESIGNATED IN WRITING BY THE SELLERS.


SECTION 1.5             CHANGES IN LOAN ASSETS. PURCHASER ACKNOWLEDGES THAT
AFTER THE DATE HEREOF, AND PRIOR TO THE CLOSING DATE, THE AGGREGATE VALUE OF THE
LOAN ASSETS MAY CHANGE AS A RESULT OF, AMONG OTHER THINGS, PAYMENTS RECEIVED ON
THE LOAN ASSETS AND THAT, SUBJECT TO SBA

ASSET PURCHASE AGREEMENT – PAGE 2


--------------------------------------------------------------------------------





APPROVAL, SELLER MAY SELL OR MAKE OTHER DISPOSITIONS OF SOME OR ALL OF THE LOAN
ASSETS IDENTIFIED THEREIN, TO ONE OR MORE PERSONS OTHER THAN PURCHASER.
PURCHASER ACKNOWLEDGES THAT AFTER THE EFFECTIVE DATE AND AFTER THE CLOSING DATE,
BLX SHALL CONTINUE TO SERVICE THE TRANSFERRED LOANS AND INITIALLY COLLECT
CERTAIN FEES PURSUANT TO THE SUBSERVICER AGREEMENT AND SHALL CONTINUE TO
RECEIVE, ACCEPT AND PROCESS PAYMENTS ON THE LOAN ASSETS IN ACCORDANCE WITH THE
SUBSERVICING AGREEMENT. AT ANY TIME AFTER THE CLOSING DATE, THE PURCHASER SHALL,
AT SELLER’S REQUEST AND SUBJECT TO SBA APPROVAL, SELL ANY LOAN ASSET SPECIFIED
BY SELLER ON SUCH TERMS AND CONDITIONS AND TO SUCH PERSONS AS SELLER MAY SPECIFY
FROM TIME TO TIME AND AT ANY TIME; PROVIDED THAT PURCHASER IS INDEMNIFIED BY
SELLER PURSUANT TO AN INDEMNITY SUBSTANTIALLY IDENTICAL THE INDEMNITY SET FORTH
IN SECTION 6.2.


SECTION 1.6             NO ASSUMPTION OF LIABILITIES. PURCHASER IS PURCHASING
ONLY THE TRANSFERRED ASSETS FROM SELLERS AND THE TRANSFERRED ASSETS ARE TO BE
CONVEYED TO PURCHASER FREE AND CLEAR OF ALL LIENS. PURCHASER ASSUMES (I) THE
OBLIGATION TO SERVICE THE SERVICED ASSETS AFTER THE CLOSING DATE SUBJECT TO AND
IN ACCORDANCE WITH THE REQUIREMENTS OF THE SUBSERVICER AGREEMENT AND SBA
RULES AND REGULATIONS, AS APPLICABLE AND (II) ANY OTHER OBLIGATION EXPRESSLY
ASSUMED BY PURCHASER IN ANY CLOSING AGREEMENT TO WHICH IT IS A PARTY.


SECTION 1.7             SECURITY AGREEMENT. TO SECURE THE OBLIGATIONS OF
PURCHASER TO ASBA UNDER THE SECURED NOTE, ON THE CLOSING DATE, PURCHASER SHALL
EXECUTE AND DELIVER TO ASBA A SECURITY AGREEMENT IN THE FORM ATTACHED HERETO AS
EXHIBIT 1.7(A) (THE “SECURITY AGREEMENT”) AND EXECUTE AND DELIVER AND OTHERWISE
PERFORM ALL OTHER ACTIONS REQUIRED TO BE DONE ON THE CLOSING DATE PURSUANT TO
THE SECURITY AGREEMENT.


SECTION 1.8             CLOSING. THE CLOSING OF THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT (THE “CLOSING”) SHALL TAKE PLACE AT THE OFFICES OF FULBRIGHT &
JAWORSKI L.L.P., 2200 ROSS AVENUE, SUITE 2800, DALLAS, TEXAS  75201, OR SUCH
OTHER PLACE AS SELLERS AND PURCHASER MAY MUTUALLY AGREE, AT 9:00 AM, DALLAS,
TEXAS TIME, ON OR BEFORE SEPTEMBER 30, 2006, OR ON AN EARLIER DATE BY MUTUAL
AGREEMENT OF PURCHASER AND SELLERS, BUT, IN ANY EVENT, NOT LATER THAN TEN
BUSINESS DAYS AFTER THE SATISFACTION OF EACH OF THE CONDITIONS SET FORTH IN
ARTICLE 5 (THE “CLOSING DATE”).


ARTICLE 2


REPRESENTATIONS AND WARRANTIES OF SELLERS

To induce Purchaser to enter into and perform this Agreement, Sellers jointly
and severally represent and warrant to Purchaser as follows on the date hereof
and on the Closing Date.


SECTION 2.1             ORGANIZATION AND QUALIFICATION OF SELLERS. EACH SELLER
IS A CORPORATION (OR LIMITED LIABILITY COMPANY, AS APPLICABLE) DULY ORGANIZED,
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS
ORGANIZATION. EACH SELLER IS DULY LICENSED OR QUALIFIED TO DO BUSINESS AND IN
GOOD STANDING IN EACH JURISDICTION IN WHICH THE OWNERSHIP OR USE OF ITS ASSETS
OR CONDUCT OF ITS BUSINESS REQUIRES IT TO BE SO QUALIFIED OR LICENSED AND IN
GOOD STANDING EXCEPT WHERE ANY SUCH FAILURE TO BE SO QUALIFIED OR LICENSED AND
IN GOOD STANDING WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL
ADVERSE EFFECT.

ASSET PURCHASE AGREEMENT – PAGE 3


--------------------------------------------------------------------------------





SECTION 2.2             AUTHORITY. EACH SELLER HAS THE CORPORATE (OR LIMITED
LIABILITY COMPANY, AS APPLICABLE) POWER AND AUTHORITY TO OWN ITS ASSETS
INCLUDING, AS APPLICABLE, THE SBLC LICENSE, THE LOAN SERVICING RIGHTS AND THE
LOAN ASSETS, AND TO CONDUCT ITS BUSINESS AS CURRENTLY CONDUCTED. EACH SELLER HAS
THE REQUISITE CORPORATE (OR LIMITED LIABILITY COMPANY, AS APPLICABLE) POWER AND
AUTHORITY TO EXECUTE, DELIVER AND PERFORM ITS RESPECTIVE OBLIGATIONS UNDER THIS
AGREEMENT AND THE CLOSING AGREEMENTS TO WHICH IT IS A PARTY. THE EXECUTION AND
DELIVERY BY EACH SELLER, AND PERFORMANCE BY EACH SELLER OF ITS RESPECTIVE
OBLIGATIONS UNDER, THIS AGREEMENT AND THE CLOSING AGREEMENTS TO WHICH IT IS A
PARTY AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY HAVE BEEN DULY
AUTHORIZED BY ALL NECESSARY CORPORATE (OR LIMITED LIABILITY COMPANY, AS
APPLICABLE) ACTION ON THE PART OF SUCH SELLER AND ITS RESPECTIVE STOCKHOLDERS,
BOARDS, MANAGERS OR MEMBERS, AS APPLICABLE.


SECTION 2.3             NO CONSENTS AND APPROVALS. EXCEPT AS SET FORTH ON
SCHEDULE 2.3 (COLLECTIVELY, THE “REQUIRED CONSENTS”), THE EXECUTION AND DELIVERY
OF THIS AGREEMENT BY SELLERS DOES NOT, AND (ASSUMING SATISFACTION OF THE
CONDITIONS SET FORTH IN ARTICLE 5) THE PERFORMANCE OF THIS AGREEMENT BY SELLERS
AND THE CONSUMMATION BY SELLERS OF THE TRANSACTIONS CONTEMPLATED HEREBY WILL
NOT:  (I) VIOLATE ANY PROVISION OF THE CERTIFICATE OF INCORPORATION OR BYLAWS
(OR ANY COMPARABLE ORGANIZATION DOCUMENT) OF SELLERS; (II) CONFLICT WITH OR
VIOLATE ANY LAW, JUDICIAL OR ADMINISTRATIVE ORDER, WRIT, AWARD, JUDGMENT,
INJUNCTION OR DECREE TO WHICH ANY SELLER IS SUBJECT; (III) REQUIRE SELLERS TO
MAKE ANY FILING WITH, OBTAIN ANY PERMIT, CONSENT, LICENSE OR APPROVAL OF, OR
GIVE ANY NOTICE TO, ANY GOVERNMENTAL AUTHORITY; (IV) RESULT IN ANY BREACH OF OR
CONSTITUTE A DEFAULT (OR AN EVENT THAT WITH NOTICE OR LAPSE OF TIME OR BOTH
WOULD BECOME A DEFAULT) UNDER, OR GIVE TO OTHERS ANY RIGHTS OF TERMINATION,
AMENDMENT, ACCELERATION OR CANCELLATION OF, OR RIGHT TO REQUIRE REPURCHASE,
PURSUANT TO, ANY MATERIAL CONTRACT TO WHICH ANY SELLER IS A PARTY OR BY WHICH
ANY OF ITS PROPERTIES IS BOUND OR AFFECTED; OR (V) RESULT IN THE CREATION OF ANY
LIEN ON ANY OF THE TRANSFERRED ASSETS (OTHER THAN THE LIEN CONTEMPLATED BY THE
SECURITY AGREEMENT), EXCEPT, IN THE CASE OF CLAUSES (II), (III), AND (IV) FOR
SUCH CONFLICTS, VIOLATIONS, FILINGS, PERMITS, CONSENTS, LICENSES, APPROVALS,
NOTICES, BREACHES OR CONFLICTS THAT WOULD NOT (A) HAVE A MATERIAL ADVERSE EFFECT
OR IMPAIR THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT, ANY CLOSING
AGREEMENT OR ANY TRANSFERRED ASSET OR (B) PROHIBIT ANY SELLER FROM CONSUMMATING
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR THE CLOSING AGREEMENTS TO
WHICH IT IS A PARTY OR PERFORMING ITS OBLIGATIONS HEREUNDER OR THEREUNDER.


SECTION 2.4             ENFORCEABILITY. EACH OF THIS AGREEMENT AND THE CLOSING
AGREEMENTS TO WHICH ANY ONE OR MORE OF SELLERS IS A PARTY HAVE BEEN AND WILL BE
DULY EXECUTED AND DELIVERED BY SUCH PARTIES, AND (ASSUMING DUE AUTHORIZATION,
EXECUTION AND DELIVERY BY EACH OTHER PARTY THERETO, IF APPLICABLE) EACH OF THIS
AGREEMENT AND THE CLOSING AGREEMENTS CONSTITUTES AND WILL CONSTITUTE THE LEGAL,
VALID AND BINDING OBLIGATIONS OF SELLERS, ENFORCEABLE AGAINST SELLERS IN
ACCORDANCE WITH THE TERMS THEREOF, EXCEPT AS THE SAME MAY BE LIMITED BY
(I) BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS
AFFECTING GENERALLY THE ENFORCEMENT OF CREDITORS’ RIGHTS AND (II) GENERAL
PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER ENFORCEABILITY IS CONSIDERED IN A
PROCEEDING IN EQUITY OR AT LAW).


SECTION 2.5             TITLE. SELLERS POSSESS AND, SUBJECT TO THE SATISFACTION
OF THE CONDITIONS SET FORTH HEREIN, ON THE CLOSING DATE SELLERS SHALL CONVEY,
SELL AND ASSIGN TO PURCHASER, LEGAL, BENEFICIAL AND VALID TITLE TO THE
TRANSFERRED ASSETS, FREE AND CLEAR OF ALL LIENS, RESTRICTIONS ON SALE

ASSET PURCHASE AGREEMENT – PAGE 4


--------------------------------------------------------------------------------





OR TRANSFER, PREEMPTIVE RIGHTS, OPTIONS OR ANY OTHER CLAIMS BY ANY PERSON (OTHER
THAN AS CONTEMPLATED BY THE SECURITY AGREEMENT); PROVIDED THAT THE ASSIGNMENT OF
SERVICING RIGHTS SHALL BE SUBJECT TO THE SUBSERVICER AGREEMENT.


SECTION 2.6             LITIGATION. THERE IS NO ACTION PENDING OR, TO THE
KNOWLEDGE OF SELLERS, THREATENED, AGAINST ANY SELLER OR ANY ASSET OF ANY SELLER
BEFORE ANY COURT, ARBITRATOR OR GOVERNMENTAL AUTHORITY, THAT (I) WOULD HAVE A
MATERIAL ADVERSE EFFECT, (II) QUESTIONS THE LEGALITY, VALIDITY OR ENFORCEABILITY
OF THIS AGREEMENT OR ANY CLOSING AGREEMENT OR (III) MAY HAVE THE EFFECT OF
DELAYING OR PREVENTING THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OR ANY OF THE CLOSING AGREEMENTS. THERE IS NO OUTSTANDING JUDGMENT,
ORDER OR DECREE TO WHICH ANY SELLER OR ANY ASSET OF ANY SELLER IS SUBJECT THAT
WOULD HAVE A MATERIAL ADVERSE EFFECT.


SECTION 2.7             FINANCIAL STATEMENTS. ATTACHED AS EXHIBIT 2.7 HERETO ARE
(I) THE AUDITED FINANCIAL STATEMENTS OF SELLERS AS OF AND FOR THE PERIOD ENDED
DECEMBER 31, 2005 AND (II) THE UNAUDITED FINANCIAL STATEMENTS OF SELLERS AS OF
AND FOR THE THREE-MONTH PERIOD ENDED MARCH 31, 2006 (THE “INTERIM FINANCIAL
STATEMENTS”). THE INTERIM FINANCIAL STATEMENTS PRESENT FAIRLY THE CONSOLIDATED
FINANCIAL POSITION, RESULTS OF OPERATIONS, AND CHANGES IN FINANCIAL POSITION OF
SELLERS AS OF THE RESPECTIVE DATES OR FOR THE RESPECTIVE PERIODS TO WHICH THEY
APPLY IN ACCORDANCE WITH GAAP (EXCEPT FOR INTERCOMPANY ASSETS AND LIABILITIES,
THE ABSENCE OF FOOTNOTES AND NORMAL YEAR-END ADJUSTMENTS), APPLIED CONSISTENTLY.


SECTION 2.8             LOANS. SCHEDULE 2.8 ATTACHED HERETO (THE “LOAN
SCHEDULE”) CONTAINS A COMPLETE AND ACCURATE DESCRIPTION OF, AS OF THE DATE
HEREOF (I) THE LOAN ASSETS, SUBJECT TO ANY REPAYMENTS OR APPROVED SALES OF SUCH
LOAN ASSETS AFTER THE DATE HEREOF, AND (II) THE SECURITIZED LOANS (THE
OUTSTANDING LOANS INCLUDED IN THE LOAN ASSETS AND THE SECURITIZED LOANS ARE
REFERRED TO COLLECTIVELY AS THE “LOANS” AND EACH INDIVIDUALLY, A “LOAN”). EACH
LOAN IS AN SBA 7(A) LOAN ORIGINATED AND SERVICED BY SELLERS IN ACCORDANCE WITH
SBA RULES AND REGULATIONS AND FOR WHICH AN SBA GUARANTEE IS IN EFFECT IN THE
PERCENTAGE AND DOLLAR AMOUNT SET FORTH ON THE LOAN SCHEDULE. THE SBA GUARANTEE
ON EACH LOAN IS VALID AND ENFORCEABLE AGAINST SBA AND, IF PRESENTED UPON A
DEFAULT IN THE UNDERLYING LOAN, WILL BE HONORED BY SBA WITHOUT DENIAL OR REPAIR
(OTHER THAN ANY DENIAL OR REPAIR ARISING AFTER THE CLOSING DATE AS A RESULT OF
ACTIONS OR OMISSIONS BY THE PURCHASER). EXCEPT AS SET FORTH ON SCHEDULE 2.8, NO
SELLER HAS ACTUAL KNOWLEDGE THAT ANY EVENT OF DEFAULT (OR ANY CONDITION,
OCCURRENCE OR EVENT THAT, AFTER NOTICE OR LAPSE OF TIME OR BOTH, WOULD
CONSTITUTE AN EVENT OF DEFAULT) HAS OCCURRED AND IS CONTINUING. “EVENT OF
DEFAULT” SHALL MEAN THE EVENTS AND CIRCUMSTANCES CONSTITUTING AN EVENT OF
DEFAULT UNDER THE LOAN DOCUMENTS. SELLERS HAVE IN THEIR POSSESSION (THROUGH THE
SUBSERVICER OR OTHERWISE) THE ORIGINALS OF ALL DOCUMENTS OR INSTRUMENTS
CONSTITUTING THE LOAN DOCUMENTS, AND THE LOAN DOCUMENTS ARE THE ONLY AGREEMENTS
CONTAINING THE COMPLETE TERMS OF THE AGREEMENT BETWEEN THE LOAN OBLIGORS AND
SELLERS REGARDING THE LOANS AND THE COLLATERAL.

ASSET PURCHASE AGREEMENT – PAGE 5


--------------------------------------------------------------------------------





ARTICLE 3


REPRESENTATIONS AND WARRANTIES OF PURCHASER

To induce Sellers to enter into this Agreement, Purchaser represents and
warrants to Sellers as follows on the date hereof and on the Closing Date:


SECTION 3.1             ORGANIZATION AND QUALIFICATION OF PURCHASER. PURCHASER
IS A CORPORATION DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE
LAWS OF THE STATE OF TEXAS. PURCHASER IS DULY LICENSED OR QUALIFIED TO DO
BUSINESS AND IN GOOD STANDING IN EACH JURISDICTION IN WHICH THE OWNERSHIP OR USE
OF ITS ASSETS OR CONDUCT OF ITS BUSINESS REQUIRES IT TO BE SO QUALIFIED OR
LICENSED AND IN GOOD STANDING EXCEPT WHERE ANY SUCH FAILURE TO BE SO QUALIFIED
OR LICENSED AND IN GOOD STANDING WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE,
HAVE A MATERIAL ADVERSE EFFECT.


SECTION 3.2             AUTHORITY OF PURCHASER. PURCHASER HAS THE REQUISITE
CORPORATE RIGHT, POWER AND AUTHORITY TO EXECUTE, DELIVER AND PERFORM ITS
OBLIGATIONS UNDER THIS AGREEMENT AND THE CLOSING AGREEMENTS TO WHICH IT IS A
PARTY. THE EXECUTION AND DELIVERY BY PURCHASER OF, AND THE PERFORMANCE BY
PURCHASER OF ITS OBLIGATIONS UNDER, THIS AGREEMENT, THE CLOSING AGREEMENTS TO
WHICH IT IS A PARTY AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY HAVE
BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION ON THE PART OF PURCHASER,
ITS BOARD, MANAGERS OR MEMBERS, AS APPLICABLE.


SECTION 3.3             NO CONSENTS AND APPROVALS. EXCEPT AS SET FORTH ON
SCHEDULE 3.3, THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY PURCHASER DOES
NOT, AND (ASSUMING SATISFACTION OF THE CONDITIONS SET FORTH IN ARTICLE 5) THE
PERFORMANCE OF THIS AGREEMENT BY PURCHASER AND THE CONSUMMATION BY PURCHASER OF
THE TRANSACTIONS CONTEMPLATED HEREBY WILL NOT:  (I) VIOLATE ANY PROVISION OF THE
ORGANIZATION DOCUMENTS OF PURCHASER; (II) CONFLICT WITH OR VIOLATE ANY LAW,
JUDICIAL OR ADMINISTRATIVE ORDER, WRIT, AWARD, JUDGMENT, INJUNCTION OR DECREE TO
WHICH PURCHASER IS SUBJECT; (III) REQUIRE PURCHASER TO MAKE ANY FILING WITH,
OBTAIN ANY PERMIT, CONSENT, LICENSE OR APPROVAL OF, OR GIVE ANY NOTICE TO, ANY
GOVERNMENTAL AUTHORITY; (IV) RESULT IN ANY BREACH OF OR CONSTITUTE A DEFAULT (OR
AN EVENT THAT WITH NOTICE OR LAPSE OF TIME OR BOTH WOULD BECOME A DEFAULT)
UNDER, OR GIVE TO OTHERS ANY RIGHTS OF TERMINATION, AMENDMENT, ACCELERATION OR
CANCELLATION OF, OR RIGHT TO REQUIRE REPURCHASE, PURSUANT TO, ANY MATERIAL
CONTRACT TO WHICH PURCHASER IS A PARTY OR BY WHICH ANY OF ITS PROPERTIES IS
BOUND OR AFFECTED; OR (V) RESULT IN THE CREATION OF ANY LIEN ON ANY OF
PURCHASER’S ASSETS (OTHER THAN AS CONTEMPLATED BY THE SECURITY AGREEMENT),
EXCEPT, IN THE CASE OF CLAUSES (II), (III) AND (IV) FOR SUCH CONFLICTS,
VIOLATIONS, FILINGS, PERMITS, CONSENTS, LICENSES, APPROVALS, NOTICES, BREACHES
OR CONFLICTS THAT WOULD NOT (A) HAVE A MATERIAL ADVERSE EFFECT OR IMPAIR THE
VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT, ANY CLOSING AGREEMENT OR ANY
TRANSFERRED ASSET OR (B) PROHIBIT PURCHASER FROM CONSUMMATING THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR THE CLOSING AGREEMENTS TO WHICH IT IS A PARTY
OR PERFORMING ITS OBLIGATIONS HEREUNDER OR THEREUNDER.


SECTION 3.4             ENFORCEABILITY. EACH OF THIS AGREEMENT AND THE CLOSING
AGREEMENTS TO WHICH IT IS A PARTY HAVE BEEN DULY EXECUTED AND DELIVERED BY
PURCHASER, AND (ASSUMING DUE AUTHORIZATION, EXECUTION AND DELIVERY BY EACH OTHER
PARTY THERETO, IF APPLICABLE) EACH OF THIS AGREEMENT AND THE CLOSING AGREEMENTS
TO WHICH IT IS A PARTY CONSTITUTES THE LEGAL, VALID AND

ASSET PURCHASE AGREEMENT – PAGE 6


--------------------------------------------------------------------------------





BINDING OBLIGATIONS OF PURCHASER, ENFORCEABLE AGAINST PURCHASER IN ACCORDANCE
WITH THE TERMS THEREOF, EXCEPT AS THE SAME MAY BE LIMITED BY (I) BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS AFFECTING GENERALLY
THE ENFORCEMENT OF CREDITORS’ RIGHTS AND (II) GENERAL PRINCIPLES OF EQUITY
(REGARDLESS OF WHETHER ENFORCEABILITY IS CONSIDERED IN A PROCEEDING IN EQUITY OR
AT LAW).


SECTION 3.5             LITIGATION. THERE IS NO ACTION PENDING OR, TO
PURCHASER’S KNOWLEDGE, THREATENED, AGAINST PURCHASER, OR ANY PROPERTY OR ASSET
OF PURCHASER, BEFORE ANY COURT, ARBITRATOR OR GOVERNMENTAL AUTHORITY, DOMESTIC
OR FOREIGN, WHICH (I) QUESTIONS THE LEGALITY, VALIDITY OR ENFORCEABILITY OF THIS
AGREEMENT OR (II) MAY HAVE THE EFFECT OF DELAYING OR PREVENTING THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY OF THE CLOSING
AGREEMENTS.


SECTION 3.6             FINANCING AND SBA QUALIFICATION. PURCHASER HAS OR WILL
HAVE ON THE CLOSING DATE SUFFICIENT FUNDS TO PERMIT PURCHASER TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED HEREBY AND TO SATISFY ALL OF THE CONDITIONS TO
QUALIFICATION AS AN SBLC IMPOSED BY THE SBA.


ARTICLE 4


COVENANTS OF SELLERS AND PURCHASER


SECTION 4.1             PRE-OPERATIONAL PERIOD. FIRSTCITY BLC COVENANTS AND
AGREES THAT FROM AND AFTER THE EFFECTIVE DATE UNTIL THE CLOSING DATE IT WILL
MAKE AVAILABLE TO PURCHASER ADVANCES IN THE FORM OF WORKING CAPITAL LOANS
(“WORKING CAPITAL LOANS”) UNDER A LINE OF CREDIT IN AN AGGREGATE OUTSTANDING
AMOUNT OF NOT LESS THAN $325,000 ON TERMS AND CONDITIONS SATISFACTORY TO SELLER.
NOTWITHSTANDING THE FOREGOING, (I) IN THE EVENT THAT PURCHASER RECEIVES WRITTEN
NOTICE FROM THE SBA OF THE REJECTION OF ITS APPLICATION FOR APPROVAL AS AN SBA
LENDER OR (II) PURCHASER’S APPLICATION TO BECOME AN SBA LENDER HAS NOT BEEN
APPROVED OR REJECTED BY SEPTEMBER 30, 2006, AND IN EACH CASE OF SUBCLAUSES
(I) AND (II) SUCH REJECTION OR FAILURE TO OBTAIN APPROVAL IS NOT DUE DIRECTLY OR
INDIRECTLY TO FIRSTCITY BLC’S OR ITS OFFICERS’ FAILURE TO MEET THE CONDITIONS
SET FORTH IN THE CODE OF FEDERAL REGULATIONS, TITLE 13, SECTION 120-140 OR
FIRSTCITY BLC’S FAILURE TO COOPERATE WITH THE SBA OR DILIGENTLY PURSUE SBA
APPROVAL, SUBJECT TO SECTION 8.1 (TERMINATION OF AGREEMENT), SELLERS JOINTLY
COVENANT AND AGREE TO PAY TO FIRSTCITY BLC AN AMOUNT (THE “PRE-OPERATIONAL
PERIOD TERMINATION PAYMENT”) EQUAL TO FIFTY PERCENT (50%) OF THE PURCHASER’S
ACTUAL OPERATING EXPENSES  THAT ARE INCURRED IN ACCORDANCE WITH THE PURCHASER
PRE-OPERATIONAL BUDGET ATTACHED HERETO AS EXHIBIT 4.1 DURING THE PERIOD FROM THE
EFFECTIVE DATE AND ENDING ON THE EARLIER OF THE DATE THAT PURCHASER RECEIVES
WRITTEN NOTICE FROM THE SBA OF THE REJECTION OF ITS APPLICATION AS AN SBA
LENDER, OR SEPTEMBER 30, 2006. ALL AMOUNTS OUTSTANDING UNDER THE WORKING CAPITAL
LOANS WILL BE REPAID ON THE CLOSING DATE FROM THE PROCEEDS OF THE EQUITY
CONTRIBUTIONS UNDER SECTION 4.14 OF THIS AGREEMENT.


SECTION 4.2             CONDUCT OF BUSINESS PENDING THE CLOSING. SELLERS
COVENANT AND AGREE THAT, FROM THE EFFECTIVE DATE THROUGH THE CLOSING DATE EACH
SELLER WILL (A) CONDUCT ITS BUSINESS IN THE ORDINARY COURSE AND CONSISTENT WITH
PAST PRACTICES, (B) SERVICE THE LOANS CONSISTENT WITH PAST PRACTICES AND
PROCEDURES AND (C) NOT ENGAGE IN ANY PRACTICE, TAKE ANY ACTION, FAIL TO TAKE ANY
ACTION OR ENTER INTO ANY CONTRACT OR TRANSACTION WHICH WOULD CAUSE ANY
REPRESENTATION OR WARRANTY

ASSET PURCHASE AGREEMENT – PAGE 7


--------------------------------------------------------------------------------





OF SELLERS TO BE MATERIALLY UNTRUE OR RESULT IN A MATERIAL BREACH OF ANY
COVENANT MADE BY SELLER IN THIS AGREEMENT.


SECTION 4.3             ACCESS TO INFORMATION. DURING THE PERIOD FROM THE DATE
HEREOF TO THE CLOSING DATE, SELLERS SHALL AFFORD THE OFFICERS, EMPLOYEES, AND
AUTHORIZED REPRESENTATIVES OF PURCHASER FULL AND COMPLETE ACCESS, AT REASONABLE
TIMES DURING NORMAL BUSINESS HOURS, TO THE OFFICERS, EMPLOYEES, AGENTS, BOOKS
AND RECORDS OF SELLERS (TO THE EXTENT THEY RELATE TO THE TRANSFERRED ASSETS OR
THE SECURITIZED LOANS), AND SHALL FURNISH TO PURCHASER SUCH FINANCIAL, OPERATING
DATA, CORRESPONDENCE WITH OR INFORMATION MAINTAINED BY GOVERNMENTAL AUTHORITIES,
AND ANY OTHER INFORMATION RELATING TO THE TRANSFERRED ASSETS AND THE SECURITIZED
LOANS (INCLUDING SERVICER REPORTS AND OTHER INFORMATION SUPPLIED BY BLX) AS
PURCHASER MAY REASONABLY REQUEST. TO THE EXTENT ANY SUCH BOOKS, RECORDS, DATA,
CORRESPONDENCE OR INFORMATION ARE NOT IN SELLERS’ PHYSICAL POSSESSION AND
CONTROL, SELLERS SHALL USE COMMERCIALLY REASONABLE EFFORTS TO OBTAIN AND PROVIDE
SUCH INFORMATION. SELLERS WILL FURNISH ALL INFORMATION CONCERNING SELLERS, THE
TRANSFERRED ASSETS AND THE SECURITIZED LOANS REASONABLY REQUIRED FOR INCLUSION
IN ANY APPLICATION OR STATEMENT TO BE MADE IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, AND SELLERS REPRESENT AND WARRANT THAT ALL
INFORMATION SO FURNISHED FOR SUCH STATEMENTS AND APPLICATIONS SHALL BE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS AND SHALL NOT OMIT ANY MATERIAL FACT REQUIRED
TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS MADE, IN LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.


SECTION 4.4             NOTIFICATION OF CERTAIN MATTERS. SELLERS SHALL GIVE
PROMPT WRITTEN NOTICE TO PURCHASER, AND PURCHASER SHALL GIVE PROMPT WRITTEN
NOTICE TO SELLERS, (A) OF THE OCCURRENCE OR NON-OCCURRENCE OF ANY EVENT, THE
OCCURRENCE OR NON-OCCURRENCE OF WHICH WOULD CAUSE ANY REPRESENTATION OR WARRANTY
CONTAINED IN THIS AGREEMENT OR THE CLOSING AGREEMENTS TO BE UNTRUE OR INACCURATE
IN ANY MATERIAL RESPECT WHEN MADE AND AS OF THE CLOSING DATE, (B) THAT SELLERS
OR PURCHASER, AS THE CASE MAY BE, ARE UNABLE, AND WILL BE UNABLE AS OF THE
CLOSING DATE, TO COMPLY WITH OR SATISFY IN ALL MATERIAL RESPECTS ANY COVENANT OR
AGREEMENT TO BE COMPLIED WITH OR SATISFIED BY IT HEREUNDER OR UNDER THIS
AGREEMENT OR THE CLOSING AGREEMENTS, AND (C) OF THE RECEIPT OF ANY NOTICE OR
COMMUNICATION FROM ANY PERSON OR GOVERNMENTAL AUTHORITY REGARDING THE EXISTENCE
OF ANY PENDING OR THREATENED ACTION THAT MIGHT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT OR ALLEGING THAT ANY APPROVAL OR CONSENT IS REQUIRED IN
CONNECTION WITH THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY.


SECTION 4.5             COOPERATION IN OBTAINING CONSENTS AND APPROVALS. SELLERS
AND PURCHASER WILL EACH USE THEIR RESPECTIVE COMMERCIALLY REASONABLE EFFORTS TO
TAKE OR CAUSE TO BE TAKEN ALL REASONABLE ACTIONS NECESSARY, PROPER OR ADVISABLE
TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, INCLUDING SUCH
ACTION AS PURCHASER (IN THE CASE OF THE ACTIONS OF SELLERS) OR SELLERS (IN THE
CASE OF THE ACTIONS BY PURCHASER) REASONABLY CONSIDERS NECESSARY, PROPER OR
ADVISABLE, IN CONNECTION WITH OBTAINING REQUIRED CONSENTS AND MAKING FILINGS
WITH ALL GOVERNMENTAL AUTHORITIES HAVING JURISDICTION OVER THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT. SELLERS AND PURCHASER EACH AGREE TO COOPERATE IN
OBTAINING ALL CONSENTS AND APPROVALS FROM EACH PERSON FROM WHOM SUCH CONSENT OR
APPROVAL MAY BE REQUIRED IN CONNECTION WITH THE CLOSING OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AND THE COMMENCEMENT OF BUSINESS OPERATIONS BY
PURCHASER AS AN SBLC. NOTWITHSTANDING THE FOREGOING NEITHER SELLERS NOR
PURCHASER SHALL BE REQUIRED TO TAKE OR CAUSE TO BE TAKEN ANY ACTION IN RESPECT
OF THE FOREGOING IF

ASSET PURCHASE AGREEMENT – PAGE 8


--------------------------------------------------------------------------------





SUCH ACTION WOULD RESULT IN ADDITIONAL LIABILITY ACCRUING TO SUCH PARTY,
INCREASE THE COSTS EXPECTED TO BE INCURRED BY SUCH PARTY, OR OTHERWISE HAVE A
DETRIMENTAL EFFECT ON THE ECONOMIC BENEFIT OF THE TRANSACTIONS CONTEMPLATED
HEREBY EXPECTED BY SUCH PARTY, IN EACH CASE BY MORE THAN A DEMINIMUS AMOUNT, AS
DETERMINED BY THE PARTY TO BE CHARGED, ACTING REASONABLY.


SECTION 4.6             FURTHER ASSURANCES. UPON THE TERMS AND SUBJECT TO THE
CONDITIONS HEREOF, EACH PARTY HERETO SHALL USE ITS REASONABLE BEST EFFORTS TO
TAKE, OR CAUSE TO BE TAKEN, ALL APPROPRIATE ACTION, AND TO DO, OR CAUSE TO BE
DONE, ALL THINGS NECESSARY, PROPER OR ADVISABLE UNDER APPLICABLE LAWS TO
CONSUMMATE AND MAKE EFFECTIVE THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING,
USING ITS REASONABLE BEST EFFORTS TO OBTAIN ALL PERMITS, CONSENTS, APPROVALS,
AUTHORIZATIONS, QUALIFICATIONS AND ORDERS OF GOVERNMENTAL AUTHORITIES AND OTHER
PERSONS AS ARE NECESSARY OR DESIRABLE FOR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY AND TO FULFILL THE CONDITIONS TO THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY.


SECTION 4.7             SERVICING OF LOANS; MAINTENANCE OF MINIMUM NET WORTH.


(A)           PURCHASER ACKNOWLEDGES THE FINANCIAL INTEREST SELLERS WILL RETAIN
IN THE SERVICED ASSETS AND THE LOAN CERTIFICATES AFTER THE CLOSING.
NOTWITHSTANDING THE ASSIGNMENT BY SELLERS OF THE LOAN SERVICING RIGHTS TO
PURCHASER, BLX (OR ANOTHER LOAN SERVICER APPROVED BY THE SBA AND SELLERS) SHALL
SERVICE THE SERVICED ASSETS AFTER THE CLOSING DATE TO PRESERVE THE ECONOMIC
VALUE OF THE SERVICED ASSETS AFTER THE CLOSING DATE AND SELLERS SHALL RETAIN ALL
RIGHTS AND INTERESTS OF “LENDER” UNDER AND AS DEFINED IN THE SUBSERVICER
AGREEMENT WITH RESPECT TO SECTION 2.02(O) OF THE SUBSERVICER AGREEMENT.
PURCHASER AND SELLERS EACH ACKNOWLEDGE THAT BLX, AS SUBSERVICER, MAY EXERCISE
ALL UNILATERAL SERVICING ACTIONS PERMITTED UNDER THE SUBSERVICER AGREEMENT IN
ACCORDANCE WITH SBA RULES AND REGULATIONS.


(B)           PURCHASER SHALL USE ITS COMMERCIALLY REASONABLE EFFORTS TO CAUSE
BLX TO PREPARE AND TRANSMIT TO SELLERS A MONTHLY STATEMENT OF THE COLLECTION
ACCOUNT, WHICH STATEMENT SHALL BE FORWARDED TO SELLERS NO LATER THAN THE FIFTH
BUSINESS DAY AFTER THE BEGINNING OF EACH MONTH.


(C)           PURCHASER SHALL USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE BLX
TO PROVIDE TO SELLERS SUCH INFORMATION, AND TO PERFORM SUCH CALCULATIONS, AS
SELLERS MAY REASONABLY REQUEST IN CONNECTION WITH SELLERS’ PREPARATION, FILING
AND DELIVERY OF ANY DOCUMENTS, REPORTS, FILINGS, INSTRUMENTS, CERTIFICATES AND
OPINIONS PURSUANT TO STATE AND FEDERAL TAX LAWS IN CONNECTION WITH THE SERVICED
ASSETS; PROVIDED, HOWEVER, THAT SELLERS SHALL REMAIN OBLIGATED WITH RESPECT TO
ALL TAXES RELATING TO THE LOANS FOR WHICH IT IS LIABLE UNDER APPLICABLE LAW.


(D)           PURCHASER SHALL USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE BLX
TO PREPARE AND FILE, AT SELLER’S EXPENSE, ALL REPORTS RELATING TO THE LOANS THAT
ARE REQUIRED TO BE FILED UNDER THE SUBSERVICER AGREEMENT OR APPLICABLE LAW
(INCLUDING THE USAP REPORT REQUIRED FROM THE AUDITORS OF BLX), EXCEPT WITH
RESPECT TO TAX MATTERS, WHICH ARE GOVERNED BY SECTION 4.7(C), AND PURCHASER
SHALL PROVIDE A COPY OF ALL SUCH REPORTS TO SELLERS PROMPTLY AFTER RECEIPT OF
SUCH REPORTS FROM BLX. SELLERS SHALL PROMPTLY FORWARD TO PURCHASER ANY NOTICES
THEY MAY RECEIVE FROM ANY GOVERNMENTAL AUTHORITY WITH RESPECT TO THE SERVICED
ASSETS OR SUCH REPORTING OBLIGATIONS. PURCHASER SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO CAUSE BLX TO PREPARE AND DELIVER TO THE SELLERS AND ALL
OTHER PERSONS ENTITLED TO RECEIVE SUCH REPORTS UNDER THE SBA RULES AND
REGULATION, ANY EXISTING MULTI-PARTY AGREEMENT OR ANY POOLING AND SERVICING
AGREEMENT,

ASSET PURCHASE AGREEMENT – PAGE 9


--------------------------------------------------------------------------------





INCLUDING, ON A MONTHLY BASIS ALL REPORTS VIA ELECTRONIC FILE CURRENTLY PROVIDED
TO SELLERS BY BLX, EACH IN ACCORDANCE WITH SCHEDULE 4.7(D) ATTACHED HERETO AND
OTHERWISE SUBSTANTIALLY IN THE FORM CURRENTLY USED BY BLX FOR SUCH REPORTS.


(E)           IN ACCORDANCE WITH THE SBA RULES AND REGULATIONS, PURCHASER SHALL
MAINTAIN AT ALL TIMES A MINIMUM TANGIBLE NET WORTH OF AT LEAST $1,000,000.


SECTION 4.8             BANK ACCOUNTS. PRIOR TO THE CLOSING DATE, PURCHASER WILL
OPEN VARIOUS BANK ACCOUNTS TO FACILITATE ITS PERFORMANCE OF CERTAIN DUTIES AS
SERVICER FOR THE SERVICED ASSETS AND TO COMPLY WITH THE POOLING AND SERVICING
AGREEMENTS; PROVIDED THAT THE WITHDRAWAL OF FUNDS FROM SUCH ACCOUNTS SHALL BE
SUBJECT TO RESTRICTIONS AND CONDITIONS SATISFACTORY TO SELLERS. TO FACILITATE AN
ORDERLY TRANSFER OF SERVICING RESPONSIBILITIES, THE INITIAL SET OF BANK ACCOUNTS
SHALL REFLECT, AT A MINIMUM, ACCOUNTS SERVING THE PURPOSES OF THE ACCOUNTS
LISTED ON SCHEDULE 4.8. ON THE CLOSING DATE, FOR ALL BANK ACCOUNTS LISTED ON
SCHEDULE 4.8, SELLERS SHALL TRANSFER OR CAUSE TO BE TRANSFERRED ALL AVAILABLE
FUNDS FROM SUCH BANK ACCOUNTS TO THE CORRESPONDING ACCOUNT OF PURCHASER. IF ANY
OF SUCH FUNDS BELONG TO ANY SELLER IN ITS CAPACITY OTHER THAN AS SERVICER UNDER
THE POOLING AND SERVICING AGREEMENTS, THEN PURCHASER SHALL PROMPTLY REMIT SUCH
FUNDS TO SELLERS IN ACCORDANCE WITH THE REQUIREMENTS OF THE DOCUMENTS OR
AGREEMENTS UNDER WHICH SELLERS’ RIGHTS TO SUCH FUNDS ARISES. NOTWITHSTANDING THE
ESTABLISHMENT OF SUCH ACCOUNTS BY PURCHASER AND THE TRANSFER OF AVAILABLE FUNDS
TO SUCH ACCOUNTS OF PURCHASER, ALL INTEREST ACCRUED ON ANY FUNDS DEPOSITED IN
SUCH ACCOUNTS OF PURCHASER SHALL BE FOR THE BENEFIT OF SELLER AND SHALL BE
PROMPTLY TRANSFERRED TO THE AGENT RESERVE ACCOUNT OR SUCH OTHER ACCOUNT AS
SELLER MAY FROM TIME TO TIME SPECIFY.


SECTION 4.9             SERVICER EXPENSES AND AGENT RESERVE ACCOUNT. SINCE
SELLERS WILL RETAIN AN UNLIMITED FINANCIAL INTEREST IN THE LOAN ASSETS AND AN
UNLIMITED FINANCIAL INTEREST IN THE SECURITIZED LOANS, THE PARTIES AGREE TO THE
FOLLOWING PROVISIONS, WHICH SHALL BE INDEPENDENT OF AND IN ADDITION TO THE
PROVISIONS OF ARTICLE 6.


(A)           SELLERS JOINTLY AND SEVERALLY AGREE TO PAY OR REIMBURSE PURCHASER,
TO THE EXTENT NOT OTHERWISE PAID BY BLX OR FROM THE PROCEEDS OF COLLATERAL, FOR
ALL SERVICER EXPENSES INCURRED IN CONNECTION WITH THE SERVICED ASSETS. AT OR
PRIOR TO THE CLOSING, SELLERS SHALL DEPOSIT INTO A SEPARATE DEPOSIT ACCOUNT HELD
IN THE NAME OF SELLERS (THE “AGENT RESERVE ACCOUNT”), A CASH AMOUNT TO BE USED
BY BLX FOR THE PURPOSES SET FORTH IN THIS SECTION 4.9. SELLERS JOINTLY AND
SEVERALLY AGREE TO MAKE ADDITIONAL DEPOSITS DURING THE PERIOD BEGINNING ON THE
CLOSING DATE AND CONTINUING WHILE ANY LOAN REMAINS OUTSTANDING AND AS REQUIRED
TO MAINTAIN A MINIMUM BALANCE AT ALL TIMES IN THE AGENT RESERVE ACCOUNT EQUAL TO
THE SUM OF (I) AND (II) BELOW:

(I)            A MINIMUM FLOOR OF $50,000; PLUS

(II)           THE FULL AMOUNT OF ANY PAYMENT DUE TO THE SBA WITHIN 30 DAYS
RELATING TO PURCHASER’S RECEIPT OF BINDING AND FINAL (AFTER APPEAL, IF
APPLICABLE) WRITTEN NOTICE FROM THE SBA OF A GUARANTEE DENIAL OR REPAIR WITH
RESPECT TO ANY LOAN THAT WAS NOT CAUSED BY ACTS TAKEN BY PURCHASER AFTER THE
CLOSING DATE.


SECTION 4.10           FINANCIAL STATEMENTS. DURING THE PERIOD WHEN ANY LOANS
REMAIN OUTSTANDING, SELLERS SHALL PROVIDE TO PURCHASER, UPON REQUEST, UNAUDITED
MONTHLY FINANCIAL

ASSET PURCHASE AGREEMENT – PAGE 10


--------------------------------------------------------------------------------





STATEMENTS (OR QUARTERLY STATEMENTS IN ANY INSTANCE IN WHICH MONTHLY STATEMENTS
ARE NOT ROUTINELY PREPARED BY SELLERS) AND ANNUAL FINANCIAL STATEMENTS INCLUDING
AN ACCOMPANYING AUDIT REPORT IF ONE IS DELIVERED TO SELLERS, IN EACH CASE
PRESENTING THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF SELLERS ON A
SEPARATE COMPANY AND CONSOLIDATED GROUP BASIS AND PREPARED IN ACCORDANCE WITH
GAAP.


SECTION 4.11           NO SALE, TRANSFER, OR OTHER BIDS. EXCEPT AS PROVIDED IN
SECTION 1.5, DURING THE PERIOD FROM THE EFFECTIVE DATE TO THE CLOSING DATE,
SELLERS SHALL NOT SELL, TRANSFER, OR OTHERWISE DISPOSE OF OR ENCUMBER, OR
AUTHORIZE OR PERMIT ANY OFFICER, DIRECTOR, EMPLOYEE, INVESTMENT BANKER,
ATTORNEY, ACCOUNTANT OR OTHER AGENT OR REPRESENTATIVE TO ENTERTAIN, SOLICIT OR
ENCOURAGE ANY INQUIRIES OR THE MAKING OF ANY PROPOSAL WHICH MAY REASONABLY BE
EXPECTED TO LEAD TO ANY PROPOSAL FOR A PURCHASE, SALE, DISPOSITION, FINANCING,
OR ANY SIMILAR TRANSACTION WITH RESPECT TO THE SBLC LICENSE OR THE LOAN
SERVICING RIGHTS.


SECTION 4.12           INSURANCE. AT ALL TIMES AFTER THE CLOSING DATE, PURCHASER
SHALL MAINTAIN AN ENFORCEABLE CRIME AND ERRORS AND OMISSIONS INSURANCE POLICY
WITH A $100,000 MAXIMUM DEDUCTIBLE AND A MINIMUM LIMIT OF $1,500,000 PER
OCCURRENCE.


SECTION 4.13           AMENDMENTS TO SERVICING AGREEMENTS. PURCHASER MAY NOT, AT
ANY TIME (INCLUDING AFTER THE CLOSING DATE), TERMINATE, AMEND, MODIFY,
SUPPLEMENT OR CHANGE THE SUBSERVICER AGREEMENT OR ANY POOLING AND SERVICING
AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF SELLERS AND ANY PURPORTED
AMENDMENT, MODIFICATION, SUPPLEMENT OR CHANGE MADE WITHOUT SUCH PRIOR WRITTEN
CONSENT SHALL BE NULL AND VOID AND OF NO FORCE OR EFFECT.


SECTION 4.14           EQUITY CONTRIBUTION. IMMEDIATELY AFTER THE PURCHASER HAS
OBTAINED APPROVAL FROM THE SBA FOR THE ACQUISITION OF THE SBLC LICENSE:


(A)           FIRSTCITY BLC WILL CONTRIBUTE (I) $960,000 (OR SUCH OTHER AMOUNT
APPROVED BY THE SBA), TO THE PURCHASER IN EXCHANGE FOR NINETY-SIX PERCENT (96%)
OF THE COMMON EQUITY OF PURCHASER ON A FULLY-DILUTED BASIS (SUBJECT TO DILUTION
BY THE ISSUANCE OF STOCK OPTIONS TO MANAGEMENT FOR 16% OF THE COMMON EQUITY OF
PURCHASER, ON A FULLY DILUTED BASIS), AND (II) $2,000,000 (OR SUCH OTHER AMOUNT
APPROVED BY THE SBA) TO THE PURCHASER IN EXCHANGE FOR ONE-HUNDRED PERCENT (100%)
OF THE PREFERRED EQUITY OF PURCHASER ON A FULLY DILUTED BASIS, IN EACH CASE OF
SUBCLAUSES (I) AND (II) ON TERMS AND CONDITIONS SATISFACTORY TO SELLERS. THE
PARTIES AGREE THAT THE PREFERRED EQUITY RECEIVED BY PURCHASER WILL ACCRUE
DIVIDENDS ON THE LIQUIDATION AMOUNT OF THE PREFERRED EQUITY AT A VARIABLE RATE
EQUAL TO THE PRIME RATE +4%.

(b)           Sellers will contribute $40,000 in exchange for four percent (4%)
of the common equity of Purchaser on a fully diluted basis (subject to dilution
by the issuance of stock options to management for 16% of the common equity of
Purchaser, on a fully diluted basis)


SECTION 4.15           OPERATIONAL ADVANCES. AT ALL TIMES AFTER THE CLOSING
DATE, FIRSTCITY BLC SHALL PROVIDE TO PURCHASER UP TO $4,000,000 OF WORKING
CAPITAL IN THE FORM OF A CAPITAL NOTE ON TERMS AND CONDITIONS SATISFACTORY TO
SELLERS AND WITH AN INTEREST RATE EQUAL TO THE PRIME RATE +3% TO THE EXTENT NOT
PROVIDED BY ANY OTHER FINANCING OBTAINED BY THE PURCHASER.

ASSET PURCHASE AGREEMENT – PAGE 11


--------------------------------------------------------------------------------





SECTION 4.16           FIRSTCITY CORPORATE OVERHEAD EXPENSE. IN THE TWELVE MONTH
PERIOD FOLLOWING THE CLOSING DATE, THE MAXIMUM AMOUNT OF CORPORATE OVERHEAD
EXPENSES CHARGED BY FIRSTCITY TO PURCHASER SHALL NOT EXCEED $250,000, AND
FIRSTCITY SHALL NOT (I) INCREASE ITS CORPORATE OVERHEAD CHARGE TO PURCHASER BY
MORE THAN $100,000 IN ANY PERIOD OF TWELVE CONSECUTIVE CALENDAR MONTHS
THEREAFTER OR (II) DURING THE PERIOD COMMENCING ON THE CLOSING DATE THROUGH AND
INCLUDING THE FIFTH (5TH) ANNIVERSARY OF THE CLOSING DATE, REQUIRE PURCHASER OR
ANY OF ITS SUBSIDIARIES TO PAY OR ACCRUE MORE THAN $500,000 IN ANY  PERIOD OF
TWELVE CONSECUTIVE CALENDAR MONTHS IN CORPORATE OVERHEAD EXPENSE. DURING THE
PERIOD FROM THE EFFECTIVE DATE THROUGH AND INCLUDING THE CLOSING DATE, CORPORATE
OVERHEAD EXPENSES CHARGED BY FIRSTCITY TO THE PURCHASER AND ITS SUBSIDIARIES
SHALL NOT EXCEED $325,000 IN THE AGGREGATE.


SECTION 4.17           TRANSPORTATION COSTS; RISK OF LOSS.


(A)           SELLER HEREBY RELEASES PURCHASER FROM ANY AND ALL LIABILITY FOR
ANY LOSS, CLAIM, DAMAGE, COST OR EXPENSE (INCLUDING, WITHOUT LIMITATION,
ATTORNEYS’ FEES) THAT MAY BE INCURRED BY SELLERS, OR ANY OTHER PERSON, AS A
RESULT OF, OR IN CONNECTION WITH PURCHASER ALLOWING THE FILES AND DOCUMENTS
EVIDENCING OR RELATING TO THE LOANS (COLLECTIVELY, “LOAN FILES”) TO BE RETRIEVED
IN ACCORDANCE WITH THE APPLICABLE SERVICING AGREEMENTS.


(B)           ALL EXPENSES IN CONNECTION WITH TRANSPORTATION AND DELIVERY OF THE
LOAN FILES WILL BE THE SOLE RESPONSIBILITY OF SELLER. FROM AND AFTER THE CLOSING
DATE, SELLER BEARS THE RISK OF LOSS WITH RESPECT TO THE LOAN FILES.


SECTION 4.18           MISSING DOCUMENTS.


(A)           PURCHASER WILL NOT HAVE ANY OBLIGATION TO DELIVER TO SELLER ANY
LOAN FILES (OR PART THEREOF) THAT ARE LOST, MISSING OR OTHERWISE NOT IN THE
POSSESSION OF EITHER THE PURCHASER OR ANY SERVICER. WITHOUT RESTRICTING OR
LIMITING THE GENERALITY OF THE FOREGOING, SELLER ACKNOWLEDGES AND AGREES THAT
PURCHASER WILL HAVE NO OBLIGATION TO SECURE OR OBTAIN ANY ASSIGNMENT THAT
PREDATES THE ASSIGNMENT OF ANY LOAN TO PURCHASER THAT IS NOT CONTAINED IN THE
LOAN FILES. SELLER WILL HAVE THE SOLE RESPONSIBILITY FOR AND EXPENSE OF SECURING
ANY INTERVENING ASSIGNMENT THAT MAY BE MISSING FROM THE LOAN FILES FROM THE
APPROPRIATE SOURCE. THE FAILURE OF EITHER PURCHASER OR ANY SERVICER TO DELIVER
ANY LOAN FILES (INCLUDING, WITHOUT LIMITATION, ANY INTERVENING ASSIGNMENTS OTHER
THAN ASSIGNMENTS TO PURCHASER), ANY OTHER CONTENTS OF THE LOAN FILES THAT ARE
LOST, MISSING OR OTHERWISE NOT IN THE POSSESSION OF EITHER PURCHASER OR ANY
SERVICER, WILL NOT AFFECT SELLER’S OBLIGATIONS UNDER THIS AGREEMENT.


(B)           IN THE EVENT THAT ANY NOTE OR OTHER LOAN DOCUMENT IS LOST, MISSING
OR OTHERWISE NOT IN THE POSSESSION OF EITHER PURCHASER OR ANY SERVICER,
PURCHASER MAY ELECT EITHER TO PROVIDE AN EXECUTED ASSIGNMENT AND LOST INSTRUMENT
AFFIDAVIT TO SELLER OR REQUIRE SELLER TO EXECUTE THE SAME ON BEHALF OF PURCHASER
PURSUANT TO THE LIMITED POWER OF ATTORNEY CONTAINED IN THE SECURITY AGREEMENT.


(C)           SELLER WILL HAVE THE SOLE RESPONSIBILITY TO OBTAIN ANY OF THE LOAN
DOCUMENTS IN THE POSSESSION OF ANY ATTORNEYS, COLLECTION AGENCIES OR FORECLOSING
TRUSTEES.

ASSET PURCHASE AGREEMENT – PAGE 12


--------------------------------------------------------------------------------





(D)           SELLER ACKNOWLEDGES THAT PURCHASER MIGHT NOT HAVE ACCESS TO
INFORMATION FROM PRIOR HOLDERS OR SERVICERS OF A LOAN (OTHER THAN SERVICERS) AND
THAT PURCHASER HAS NOT REQUESTED AND WILL HAVE NO OBLIGATION TO REQUEST ANY
INFORMATION NOT IN THE POSSESSION OF EITHER PURCHASER OR ANY SERVICER FROM ANY
PRIOR HOLDER OR SERVICER OF A LOAN (OTHER THAN ANY SERVICER). SELLER AGREES THAT
PURCHASER WILL NOT BE REQUIRED PURSUANT TO THE TERMS OF THIS AGREEMENT (OR
OTHERWISE) TO REQUEST ANY INFORMATION NOT IN THE POSSESSION OF EITHER PURCHASER
OR ANY SERVICER FROM ANY PRIOR HOLDER OR SERVICER OF A LOAN (OTHER THAN ANY
SERVICER).


SECTION 4.19           USE OF COLLATERAL PROCEEDS. PURCHASER SHALL NOT USE ANY
OF THE COLLATERAL OR THE PROCEEDS THEREOF IN VIOLATION OF THIS AGREEMENT OR ANY
CLOSING AGREEMENT. NOTWITHSTANDING THE FOREGOING, PURCHASER SHALL NOT BE
RESPONSIBLE FOR NOR SHALL PURCHASER HAVE ANY LIABILITY FOR ANY USE OF THE
COLLATERAL OR THE PROCEEDS THEREOF BY BLX IN VIOLATION OF THIS AGREEMENT OR THE
CLOSING AGREEMENTS UNLESS SUCH USE IS AT THE DIRECTION OF THE PURCHASER.


SECTION 4.20           SURVIVAL OF COVENANTS. THE COVENANTS OF PURCHASER AND
SELLER UNDER THIS AGREEMENT SHALL SURVIVE THE CLOSING OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.

Section 4.21           FirstCity BLC Financial Obligations. FirstCity shall
cause FirstCity BLC to meet its financial obligations under Sections 4.1, 4.14
and 4.15 of this Agreement.


ARTICLE 5


CONDITIONS TO CLOSING


SECTION 5.1             CONDITIONS TO THE OBLIGATIONS OF PURCHASER AND SELLERS
TO CLOSE. THE OBLIGATIONS OF THE PARTIES HERETO TO EFFECT THE CLOSING ARE
SUBJECT TO THE SATISFACTION (OR WAIVER BY ALL PARTIES) PRIOR TO THE CLOSING OF
THE FOLLOWING CONDITIONS:


(A)           NO INJUNCTIONS. NO COURT OR GOVERNMENTAL AUTHORITY OF COMPETENT
JURISDICTION, SHALL HAVE ENACTED, ISSUED, PROMULGATED, ENFORCED OR ENTERED ANY
LAW, RULE, REGULATION, NON-APPEALABLE JUDGMENT, DECREE, INJUNCTION OR OTHER
ORDER THAT IS IN EFFECT ON THE CLOSING DATE AND ENJOINS, RESTRAINS OR PROHIBITS
THIS AGREEMENT OR THE CONSUMMATION OF ANY OF THE MATERIAL TRANSACTIONS
CONTEMPLATED HEREBY.


(B)           NO PENDING OR THREATENED ACTIONS. THERE SHALL NOT BE PENDING OR
THREATENED ANY ACTION INITIATED BY A PERSON OTHER THAN PARTIES OR THEIR
RESPECTIVE AFFILIATES SEEKING TO ENJOIN OR RESTRAIN CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, OR SEEKING DAMAGES IN CONNECTION
WITH SUCH TRANSACTIONS.


(C)           CONSENTS. EACH OF THE REQUIRED CONSENTS SHALL HAVE BEEN RECEIVED
BY SELLERS AND EACH OF THE CONSENTS AND APPROVALS SET FORTH ON SCHEDULE 3.3
SHALL HAVE BEEN RECEIVED BY PURCHASER, AS APPLICABLE, AND EACH SHALL BE IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO PURCHASER AND SELLERS.


(D)           SENIOR FINANCING. FIRSTCITY SHALL HAVE ARRANGED FOR PURCHASER TO
HAVE AVAILABLE A WAREHOUSE FINANCING FACILITY, APPROVED BY THE SBA, FROM A
LENDER (THE “SENIOR LENDER”); PROVIDED THAT PURCHASER AND SUCH SENIOR LENDER
SHALL ENTER INTO AN INTERCREDITOR AGREEMENT THAT

ASSET PURCHASE AGREEMENT – PAGE 13


--------------------------------------------------------------------------------





WILL (I) PRESERVE, AS FIRST PRIORITY LIENS, THE LIENS GRANTED PURSUANT TO THE
SECURITY AGREEMENT, (II) PERMIT PAYMENT AND PERFORMANCE OBLIGATIONS OF PURCHASER
WITH RESPECT TO THE COLLATERAL AND THE SECURED NOTE ON A SENIOR BASIS WITH A
PRIORITY AHEAD OF ANY OBLIGATION OF PURCHASER UNDER SUCH FACILITY, AND
(III) WILL OTHERWISE CONTAIN TERMS AND CONDITIONS REASONABLY SATISFACTORY TO THE
PURCHASER.


SECTION 5.2             CONDITIONS TO THE OBLIGATION OF PURCHASER TO CLOSE. THE
OBLIGATION OF PURCHASER TO EFFECT THE CLOSING IS SUBJECT TO THE SATISFACTION (OR
WAIVER BY PURCHASER) PRIOR TO THE CLOSING OF THE FOLLOWING FURTHER CONDITIONS:


(A)           REPRESENTATIONS AND WARRANTIES. THE REPRESENTATIONS AND WARRANTIES
OF SELLERS CONTAINED IN THIS AGREEMENT SHALL BE TRUE AND CORRECT AT AND AS OF
THE CLOSING DATE WITH THE SAME FORCE AND EFFECT AS THOUGH MADE AT AND AS OF THE
CLOSING DATE, EXCEPT THAT THE FINANCIAL STATEMENTS REFERRED TO IN SECTION 2.7
SHALL HAVE BEEN UPDATED THROUGH THE END OF THE MONTH PRIOR TO THE CLOSING DATE.
SELLERS SHALL EACH HAVE DELIVERED TO PURCHASER A CERTIFICATE SIGNED BY A DULY
AUTHORIZED OFFICER OF SELLERS FAMILIAR WITH THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT, DATED THE CLOSING DATE, TO THE EFFECT SET FORTH IN THIS
SECTION 5.2(A).


(B)           COVENANTS. THE COVENANTS AND AGREEMENTS OF SELLERS TO BE PERFORMED
ON OR PRIOR TO THE CLOSING PURSUANT TO THIS AGREEMENT AND THE CLOSING AGREEMENTS
SHALL HAVE BEEN DULY PERFORMED IN ALL MATERIAL RESPECTS, AND PURCHASER SHALL
HAVE RECEIVED A CERTIFICATE TO SUCH EFFECT DATED THE CLOSING DATE AND EXECUTED
BY A DULY AUTHORIZED OFFICER OF SELLERS FAMILIAR WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.


(C)           PROCEEDINGS, INSTRUMENTS SATISFACTORY. ALL PROCEEDINGS, CORPORATE
OR OTHERWISE, TO BE TAKEN BY SELLERS IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, AND ALL DOCUMENTS INCIDENT THERETO, INCLUDING
THE CLOSING AGREEMENTS, SHALL BE REASONABLY SATISFACTORY IN FORM AND SUBSTANCE
TO PURCHASER AND PURCHASER’S COUNSEL, AND SELLERS SHALL HAVE MADE AVAILABLE TO
PURCHASER FOR EXAMINATION THE ORIGINALS OR TRUE AND CORRECT COPIES OF ALL
DOCUMENTS WHICH PURCHASER MAY REASONABLY REQUEST IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE CLOSING AGREEMENTS. AT
CLOSING, SELLERS SHALL DELIVER A COPY OF THE RESOLUTIONS OF THEIR RESPECTIVE
BOARDS OF DIRECTORS AND, IF REQUIRED, THEIR RESPECTIVE EQUITYHOLDERS AUTHORIZING
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE CLOSING AGREEMENTS.


(D)           ASSIGNMENT OF TRANSFERRED ASSETS. SELLERS SHALL HAVE EXECUTED AND
DELIVERED TO PURCHASER THE CLOSING AGREEMENTS, INCLUDING THE TRANSFER AND
ASSIGNMENT DOCUMENTS AND ANY OTHER ASSIGNMENTS, ENDORSEMENTS, AGREEMENTS OR
DOCUMENTS AS REQUIRED HEREIN TO VEST OWNERSHIP OF THE TRANSFERRED ASSETS IN
PURCHASER, INCLUDING WITHOUT LIMITATION THE MULTI-PARTY AGREEMENT, AND, SUBJECT
TO RECEIPT BY SELLERS OF THE PURCHASE PRICE, DELIVERED TO PURCHASER ANY PHYSICAL
DOCUMENT REPRESENTING THE SBLC LICENSE.


(E)           AGENT RESERVE ACCOUNT. THE AGENT RESERVE ACCOUNT SHALL HAVE BEEN
FUNDED IN ACCORDANCE WITH THE REQUIREMENTS OF SECTION 4.9.


(F)            SBA APPROVAL. PURCHASER SHALL HAVE RECEIVED APPROVAL FROM THE SBA
FOR THE ACQUISITION OF THE SBLC LICENSE.

ASSET PURCHASE AGREEMENT – PAGE 14


--------------------------------------------------------------------------------





(G)           OTHER DELIVERIES. PURCHASER SHALL HAVE RECEIVED SUCH OTHER
DOCUMENTS, AGREEMENTS, INSTRUMENTS AND OTHER ITEMS AS PURCHASER MAY REASONABLY
REQUEST CONSISTENT WITH SELLERS’ OBLIGATIONS UNDER THIS AGREEMENT.


SECTION 5.3             CONDITIONS TO THE OBLIGATION OF SELLERS TO CLOSE. THE
OBLIGATION OF SELLERS TO EFFECT THE CLOSING IS SUBJECT TO THE SATISFACTION (OR
WAIVER BY SELLERS) PRIOR TO THE CLOSING OF THE FOLLOWING FURTHER CONDITIONS:


(A)           REPRESENTATIONS AND WARRANTIES. THE REPRESENTATIONS AND WARRANTIES
OF PURCHASER CONTAINED IN THIS AGREEMENT SHALL BE TRUE AND CORRECT AT AND AS OF
THE CLOSING WITH THE SAME FORCE AND EFFECT AS THOUGH MADE AT AND AS OF THE
CLOSING DATE. PURCHASER SHALL HAVE DELIVERED TO THE SELLER A CERTIFICATE SIGNED
BY A DULY AUTHORIZED OFFICER OF PURCHASER FAMILIAR WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, DATED THE CLOSING DATE, TO THE EFFECT SET FORTH
IN THIS SECTION 5.3(A).


(B)           COVENANTS. THE COVENANTS AND AGREEMENTS OF PURCHASER TO BE
PERFORMED ON OR PRIOR TO THE CLOSING SHALL HAVE BEEN DULY PERFORMED IN ALL
MATERIAL RESPECTS, AND SELLERS SHALL HAVE RECEIVED A CERTIFICATE TO SUCH EFFECT
DATED THE CLOSING DATE AND EXECUTED BY A DULY AUTHORIZED OFFICER OF PURCHASER
FAMILIAR WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


(C)           PROCEEDINGS, INSTRUMENTS SATISFACTORY. ALL PROCEEDINGS, CORPORATE
OR OTHERWISE, TO BE TAKEN BY PURCHASER IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, AND ALL DOCUMENTS INCIDENT THERETO, INCLUDING
THE CLOSING AGREEMENTS, SHALL BE REASONABLY SATISFACTORY IN FORM AND SUBSTANCE
TO SELLERS AND SELLERS’ COUNSEL, AND PURCHASER SHALL HAVE MADE AVAILABLE TO
SELLERS FOR EXAMINATION THE ORIGINALS OR TRUE AND CORRECT COPIES OF ALL
DOCUMENTS WHICH SELLERS MAY REASONABLY REQUEST IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE CLOSING AGREEMENTS. AT
CLOSING, PURCHASER SHALL DELIVER A COPY OF THE RESOLUTIONS OF THEIR RESPECTIVE
BOARDS OF DIRECTORS AND IF REQUIRED, THEIR RESPECTIVE EQUITYHOLDERS AUTHORIZING
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE CLOSING AGREEMENTS.


(D)           CLOSING AGREEMENTS. PURCHASER SHALL HAVE EXECUTED AND DELIVERED TO
SELLERS THE CLOSING AGREEMENTS TO WHICH IT IS A PARTY INCLUDING THE SECURED NOTE
AND THE SECURITY AGREEMENT.


(E)           PURCHASE PRICE. PURCHASER SHALL HAVE DELIVERED THE CASH PORTION OF
THE PURCHASE PRICE TO THE SELLERS PURSUANT TO SECTION 1.4, AND PURCHASER SHALL
HAVE ISSUED TO SELLERS EQUITY INTERESTS IN PURCHASER PURSUANT TO SECTION 1.4.


(F)            PURCHASER NET WORTH. THE SELLERS SHALL HAVE RECEIVED FROM
PURCHASER EVIDENCE REASONABLY SATISFACTORY TO SELLERS, THAT THE TANGIBLE NET
WORTH OF PURCHASER IS EQUAL TO OR GREATER THAN THE AMOUNT REQUIRED BY THE SBA AS
OF THE CLOSING DATE.


(G)           SHAREHOLDER AGREEMENT. PURCHASER, SELLERS AND MESSRS. BELL AND
SMITH WILL HAVE EXECUTED AND DELIVERED A SHAREHOLDER AGREEMENT IN FORM AND
SUBSTANCE ACCEPTABLE TO SELLERS.


(H)           PURCHASER OPTIONS. PURCHASER WILL HAVE GRANTED TO MESSRS. BELL AND
SMITH OPTIONS TO PURCHASE COMMON EQUITY OF PURCHASER SUFFICIENT TO ALLOW
MESSRS. BELL AND SMITH TO

ASSET PURCHASE AGREEMENT – PAGE 15


--------------------------------------------------------------------------------





COLLECTIVELY OWN UP TO SIXTEEN PERCENT (16%) OF THE COMMON EQUITY OF PURCHASER,
ON A FULLY DILUTED BASIS, AS OF THE END OF THE TERM OF THE MANAGEMENT AGREEMENT.


(I)            MANAGEMENT AGREEMENT. MESSRS. BELL AND SMITH WILL HAVE EXECUTED A
MANAGEMENT AGREEMENT WITH PURCHASER IN A FORM ACCEPTABLE TO SELLERS (THE
“MANAGEMENT AGREEMENT”).


(J)            OTHER DELIVERIES. THE SELLERS SHALL HAVE RECEIVED SUCH OTHER
DOCUMENTS, AGREEMENTS, AND INSTRUMENTS, AND OTHER ITEMS AS THE SELLER MAY
REASONABLY REQUEST CONSISTENT WITH PURCHASER’S OBLIGATIONS UNDER THIS AGREEMENT.


ARTICLE 6


INDEMNIFICATION


SECTION 6.1             SURVIVAL OF REPRESENTATIONS AND WARRANTIES. EXCEPT FOR
REPRESENTATIONS AND WARRANTIES RELATING TO THE SERVICED ASSETS, THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE 2 AND ARTICLE 3, IN ANY
CLOSING AGREEMENT OR IN ANY INSTRUMENT DELIVERED IN CONNECTION HEREWITH SHALL
SURVIVE FOR 24 MONTHS FOLLOWING THE CLOSING DATE, AFTER WHICH SUCH
REPRESENTATIONS OR WARRANTIES SHALL TERMINATE AND NOT HAVE ANY FORCE OR EFFECT
AND SHALL NOT CONSTITUTE THE BASIS FOR ANY FURTHER CLAIM IN CONTRACT, TORT OR
OTHERWISE BY PURCHASER AGAINST SELLERS OR BY SELLERS AGAINST PURCHASER.
REPRESENTATIONS AND WARRANTIES RELATING TO THE SERVICED ASSETS SHALL, WITH
RESPECT TO EACH LOAN, SURVIVE FOR 24 MONTHS FOLLOWING THE PAYMENT IN FULL OR
FINAL LIQUIDATION AND SETTLEMENT OF SUCH SERVICED ASSET WITH THE SBA.


SECTION 6.2             INDEMNIFICATION BY SELLERS. SELLERS SHALL JOINTLY AND
SEVERALLY INDEMNIFY AND HOLD HARMLESS PURCHASER AND ITS AFFILIATES AND THEIR
RESPECTIVE PARTNERS, OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS FROM AND AGAINST
ANY DAMAGE, CLAIM, LIABILITY, DEFICIENCY, LOSS, COST OR EXPENSE (INCLUDING
REASONABLE ATTORNEYS’ FEES) (“DAMAGES”) THAT ANY OF THEM ACTUALLY SUFFER, INCUR
OR SUSTAIN RESULTING FROM (WHETHER OR NOT ARISING OUT OF THIRD PARTY CLAIMS):
(I) PURCHASER’S SERVICING OF THE SERVICED ASSETS (EXCEPT FOR DAMAGES CAUSED BY
ANY ACT OR OMISSION OF PURCHASER CONSTITUTING A BREACH OF ANY REPRESENTATIONS
AND WARRANTIES OR ANY COVENANT OF PURCHASER UNDER THIS AGREEMENT OR ANY CLOSING
AGREEMENT), (II) ANY BREACH OF ANY REPRESENTATION OR WARRANTY MADE BY ANY SELLER
IN THIS AGREEMENT, (III) ANY BREACH OF ANY COVENANT TO BE PERFORMED BY ANY
SELLER PURSUANT TO THIS AGREEMENT AND (IV) ANY ACT OR OMISSION TO ACT BY ANY
SELLER OR ANY OF THEIR AGENTS, INCLUDING BLX, OR ANY OTHER PERSON ACTING OR
PURPORTING TO ACT ON THEIR BEHALF WITH RESPECT TO THE SERVICED ASSETS. THE
INDEMNIFICATION PROVIDED BY THIS ARTICLE 6 SHALL BE INDEPENDENT OF AND IN
ADDITION TO THE PROVISIONS SET FORTH IN SECTION 4.9, AND PURCHASER SHALL NOT BE
REQUIRED TO PROCEED UNDER THE PROVISIONS OF THIS ARTICLE 6 IN ANY INSTANCE WHERE
THE PROVISIONS OF SECTION 4.9 CREATE ADDITIONAL RIGHTS AND OBLIGATIONS AMONG THE
PARTIES, EVEN IF THE FACTS GIVING RISE TO SUCH RIGHTS AND OBLIGATIONS ALSO GIVE
RISE TO RIGHTS OR OBLIGATIONS OF THE PARTIES UNDER THIS ARTICLE 6. ANY AMOUNT
PAID OR REIMBURSED TO PURCHASER PURSUANT TO SECTION 4.9 SHALL NOT ALSO BE
RECOVERED PURSUANT TO THIS ARTICLE 6.


SECTION 6.3             INDEMNIFICATION BY PURCHASER. PURCHASER SHALL INDEMNIFY
AND HOLD HARMLESS SELLERS AND EACH OF THEIR AFFILIATES AND RESPECTIVE PARTNERS,
OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS FROM AND AGAINST ANY DAMAGES THAT ANY
OF THEM ACTUALLY SUFFER, INCUR OR

ASSET PURCHASE AGREEMENT – PAGE 16


--------------------------------------------------------------------------------





SUSTAIN RESULTING FROM (WHETHER OR NOT ARISING OUT OF THIRD PARTY CLAIMS):
(I) ANY BREACH OF ANY REPRESENTATION OR WARRANTY MADE BY PURCHASER IN THIS
AGREEMENT AND (II) ANY BREACH OF ANY COVENANT TO BE PERFORMED BY PURCHASER
PURSUANT TO THIS AGREEMENT.


SECTION 6.4             NOTIFICATION. EACH PARTY (THE “INDEMNIFIED PARTY”) SHALL
PROMPTLY NOTIFY THE OTHER PARTY (THE “INDEMNIFYING PARTY”) OF THE EXISTENCE OF
ANY CLAIM, DEMAND OR OTHER MATTER TO WHICH THE INDEMNIFYING PARTY’S
INDEMNIFICATION OBLIGATIONS WOULD APPLY AND SHALL GIVE THE INDEMNIFYING PARTY
REASONABLE OPPORTUNITY TO THEN DEFEND THE SAME AT ITS OWN EXPENSE AND WITH
COUNSEL OF THE INDEMNIFYING PARTY’S SELECTION; PROVIDED, THAT THE INDEMNIFIED
PARTY SHALL AT ALL TIMES ALSO HAVE THE RIGHT TO FULLY PARTICIPATE IN THE DEFENSE
AT ITS OWN EXPENSE. IF THE INDEMNIFYING PARTY SHALL, WITHIN A REASONABLE TIME
AFTER THIS NOTICE, FAIL TO DEFEND, THE INDEMNIFIED PARTY SHALL HAVE THE RIGHT,
BUT NOT THE OBLIGATION, TO UNDERTAKE THE DEFENSE OF, AND TO COMPROMISE OR SETTLE
(EXERCISING ITS GOOD FAITH BUSINESS JUDGMENT) THE CLAIM OR OTHER MATTER ON
BEHALF, FOR THE ACCOUNT AND AT THE RISK OF THE INDEMNIFYING PARTY. IF THE CLAIM
IS ONE THAT CANNOT BY ITS NATURE BE DEFENDED SOLELY BY THE INDEMNIFYING PARTY,
THEN THE INDEMNIFIED PARTY SHALL MAKE AVAILABLE ALL INFORMATION AND ASSISTANCE
THAT THE INDEMNIFYING PARTY MAY REASONABLY REQUEST AT NO COST TO THE INDEMNIFIED
PARTY.


SECTION 6.5             LIMITATION OF INDEMNIFICATION. ANY CLAIM BROUGHT UNDER
SECTION 6.2 OR SECTION 6.3 IS SUBJECT IN EACH CASE TO THE FOLLOWING LIMITATIONS
AND RESTRICTIONS:

A claim for breach of a representation or warranty under Section 6.2(i) or
Section 6.3 may not be asserted at any time after the end of the survival period
for such representation or warranty as set forth in Section 6.1.

Damages will be payable only if and at such time as the aggregate amount of all
Damages exceeds $10,000 (the “Basket”) at which time the Indemnifying Party
shall pay the Indemnified Party the entire aggregate amount of all Damages. In
determining the aggregate amount of Damages suffered by Sellers, such amount
shall be determined as to the Sellers collectively as a whole without
duplication and not individually. For the avoidance of doubt, if ASBA and NCS
each suffered Damages of $6,000 that were not duplicative ($12,000 in the
aggregate), the Basket would be exceeded even though neither Seller suffered
Damages in excess of the Basket individually.

Damages shall be reduced by the amount of any insurance proceeds (net of
expenses of collection) actually received in connection with such Damages. Each
Indemnified Party will exercise its commercially reasonable efforts to collect
insurance proceeds under applicable insurance policies that are then in force if
and to the extent that such Damages relates to an event covered by such
insurance policies and if the Indemnified Party shall receive any insurance
proceeds after payment of any Damages by the Indemnifying Party, the Indemnified
Party shall pay to the Indemnifying Party the lesser of the amount of insurance
proceeds (net of expenses of collection) and the amount actually paid by the
Indemnifying Party to the Indemnified Party in respect of such Damages.

ASSET PURCHASE AGREEMENT – PAGE 17


--------------------------------------------------------------------------------





ARTICLE 7


CONFIDENTIALITY AND PUBLICITY


SECTION 7.1             CONFIDENTIALITY.


(A)           SELLERS SHALL KEEP STRICTLY CONFIDENTIAL THE TERMS OF THIS
AGREEMENT AND ANY AND ALL INFORMATION ABOUT (I) PURCHASER OR PURCHASER’S
AFFILIATES PROVIDED TO ANY OF SELLERS OR THEIR AFFILIATES, AGENTS OR
REPRESENTATIVES IN THE COURSE OF NEGOTIATIONS RELATING TO THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED BY THIS AGREEMENT, AND (II) INFORMATION RELATING TO THE
TRANSFERRED ASSETS, AND EACH SELLER HAS INSTRUCTED ITS RESPECTIVE OFFICERS,
EMPLOYEES, AGENTS AND OTHER REPRESENTATIVES HAVING ACCESS TO SUCH INFORMATION OF
SUCH OBLIGATION OF CONFIDENTIALITY.


(B)           PURCHASER SHALL KEEP STRICTLY CONFIDENTIAL THE TERMS OF THIS
AGREEMENT AND ANY BUSINESS AND FINANCIAL INFORMATION ABOUT SELLERS (OTHER THAN
INFORMATION SPECIFICALLY RELATING TO THE TRANSFERRED ASSETS) PROVIDED TO
PURCHASER IN CONNECTION WITH THIS AGREEMENT, AND PURCHASER HAS INSTRUCTED ITS
RESPECTIVE OFFICERS, EMPLOYEES, AGENTS AND OTHER REPRESENTATIVES HAVING ACCESS
TO SUCH INFORMATION OF SUCH OBLIGATION OF CONFIDENTIALITY.


(C)           THE OBLIGATIONS OF CONFIDENTIALITY SET FORTH IN THIS SECTION 7.1
SHALL NOT APPLY TO INFORMATION (I) DISCLOSED TO EACH PARTY’S COUNSEL OR
INDEPENDENT AUDITORS OR OTHER ADVISORS, OR TO PURCHASER’S PROSPECTIVE LENDERS,
INVESTORS OR PARTNERS IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY,
(II) REQUESTED TO BE DISCLOSED BY ANY GOVERNMENTAL AUTHORITY OR REQUIRED TO BE
DISCLOSED BY LAW OR ADMINISTRATIVE PROCEEDING, OR REQUIRED TO BE DISCLOSED UNDER
ANY STATE OR FEDERAL SECURITIES LAWS OR IN FILINGS MADE BY THE PARTIES IN
CONNECTION WITH THE FOREGOING, (III) FOR WHICH A PARTY HAS RECEIVED A SUBPOENA
OR SIMILAR DEMAND (PROVIDED THAT SUCH PARTY SHALL TO THE EXTENT PERMITTED BY
APPLICABLE LAW FIRST, AS PROMPTLY AS PRACTICABLE UPON RECEIPT OF SUCH DEMAND,
FURNISH A COPY TO THE OTHER PARTY), (IV) GENERALLY AVAILABLE TO THE PUBLIC OR IN
THE POSSESSION OF THE RECEIVING PARTY BEFORE ITS DISCLOSURE UNDER THIS
AGREEMENT, (V) DISCLOSED BY A PARTY IN CONNECTION WITH A PROCEEDING TO ENFORCE
ITS RIGHTS AGAINST THE OTHER PARTY FOR A BREACH ARISING UNDER THIS AGREEMENT,
(VI) THAT IS NECESSARY TO EFFECTUATE THE TRANSFER OF THE TRANSFERRED ASSETS TO
PURCHASER OR TO ENFORCE THE RIGHTS OF PURCHASER UNDER THIS AGREEMENT OR THE
CLOSING AGREEMENTS, OR (VII) THAT IS NECESSARY IN CONNECTION WITH PURCHASER
INVESTOR AND PARTNER REQUIREMENTS.


SECTION 7.2             PUBLICITY. EXCEPT AS OTHERWISE REQUIRED BY APPLICABLE
LAWS OR REGULATIONS, PRIOR TO THE CLOSING DATE, NEITHER PARTY SHALL ISSUE ANY
PRESS RELEASE OR MAKE ANY OTHER PUBLIC STATEMENT, IN EACH CASE RELATING TO OR
CONNECTED WITH OR ARISING OUT OF THIS AGREEMENT OR THE MATTERS CONTAINED HEREIN,
WITHOUT OBTAINING THE PRIOR APPROVAL OF THE OTHER PARTY TO THE CONTENTS AND THE
MANNER OF PRESENTATION AND PUBLICATION THEREOF.


SECTION 7.3             SURVIVAL. THE PROVISIONS OF THIS ARTICLE 7 SHALL SURVIVE
THE TERMINATION OF THIS AGREEMENT.

ASSET PURCHASE AGREEMENT – PAGE 18


--------------------------------------------------------------------------------





ARTICLE 8


GENERAL PROVISIONS


SECTION 8.1             TERMINATION OF AGREEMENT. THIS AGREEMENT MAY BE
TERMINATED AT ANY TIME PRIOR TO THE CLOSING (I) BY MUTUAL WRITTEN CONSENT OF THE
PARTIES, (II) BY SELLERS UPON ANY BREACH OF THIS AGREEMENT BY PURCHASER AT ANY
TIME OR IF THE CLOSING SHALL NOT HAVE OCCURRED BY THE TERMINATION DATE, FOR ANY
REASON OTHER THAN A BREACH OF THIS AGREEMENT BY SELLERS OR (III) BY PURCHASER
UPON ANY BREACH OF THIS AGREEMENT BY SELLERS AT ANY TIME OR IF THE CLOSING SHALL
NOT HAVE OCCURRED BY THE TERMINATION DATE, FOR ANY REASON OTHER THAN A BREACH OF
THIS AGREEMENT BY PURCHASER. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
SECTION 8.1 AND ANY PROVISIONS OF THIS AGREEMENT WHICH BY THEIR EXPRESS TERMS
SURVIVE THE TERMINATION OF THIS AGREEMENT, NEITHER PARTY SHALL HAVE ANY
LIABILITY TO THE OTHER HEREUNDER OF ANY NATURE, INCLUDING ANY LIABILITY FOR
DAMAGES, AS A RESULT OF A TERMINATION OF THIS AGREEMENT.


SECTION 8.2             NOTICES. ANY NOTICE, REQUEST, INSTRUCTION,
CORRESPONDENCE OR OTHER DOCUMENT TO BE GIVEN HEREUNDER BY EITHER PARTY TO THE
OTHER (HEREIN COLLECTIVELY CALLED “NOTICE”) SHALL BE IN WRITING AND DELIVERED IN
PERSON OR BY COURIER SERVICE REQUIRING ACKNOWLEDGMENT OF RECEIPT OF DELIVERY OR
MAILED BY CERTIFIED MAIL, POSTAGE PREPAID AND RETURN RECEIPT REQUESTED, OR BY
FAX, AS FOLLOWS:

Sellers:

                NCS I LLC
5221 N. O’Connor Boulevard
Suite 700
Irving, TX  75201
Attention: Jon Pettee
Fax:  972-532-4380

Purchaser:

                American Business Lending, Inc.
c/o FirstCity Financial Corporation
Attn: Legal Dept
6400 Imperial Drive (for courier delivery)
Waco, TX  76712

P.O. Box 8216 (for mail delivery)
Waco, TX 76714-8216
Fax:  254-761-2953

Notice given by personal delivery, courier service or mail shall be effective
upon actual receipt. Notice given by fax shall be confirmed by appropriate
answer back and shall be effective upon actual receipt if received during the
recipient’s normal business hours, or at the

ASSET PURCHASE AGREEMENT – PAGE 19


--------------------------------------------------------------------------------




beginning of the recipient’s next Business Day after receipt if not received
during the recipient’s normal business hours. All Notices by fax shall be
confirmed promptly after transmission in writing by certified mail or personal
delivery. Any Party may change any address to which Notice is to be given to it
by giving Notice as provided above of such change of address.


SECTION 8.3             GOVERNING LAW. THE PROVISIONS OF THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF TEXAS (EXCLUDING ANY CONFLICTS-OF-LAW RULE OR PRINCIPLE THAT MIGHT REFER SAME
TO THE LAWS OF ANOTHER JURISDICTION), EXCEPT TO THE EXTENT THAT SAME ARE
MANDATORILY SUBJECT TO THE LAWS OF ANOTHER JURISDICTION PURSUANT TO THE LAWS OF
SUCH OTHER JURISDICTION. THE PARTIES HERETO AGREE THAT VENUE AND JURISDICTION
REGARDING ANY ACTION HEREUNDER SHALL BE EXCLUSIVELY IN ANY STATE OR FEDERAL
COURT IN DALLAS, TEXAS.


SECTION 8.4             ENTIRE AGREEMENT; AMENDMENTS AND WAIVERS. THIS AGREEMENT
(INCLUDING ANY EXHIBITS AND SCHEDULES HERETO) CONSTITUTES THE ENTIRE AGREEMENT
BETWEEN THE PARTIES HERETO PERTAINING TO THE SUBJECT MATTER HEREOF AND
SUPERSEDES ALL PRIOR AGREEMENTS, UNDERSTANDINGS, NEGOTIATIONS AND DISCUSSIONS,
WHETHER ORAL OR WRITTEN, OF THE PARTIES, AND THERE ARE NO WARRANTIES,
REPRESENTATIONS OR OTHER AGREEMENTS BETWEEN THE PARTIES IN CONNECTION WITH THE
SUBJECT MATTER HEREOF EXCEPT AS SET FORTH SPECIFICALLY HEREIN OR CONTEMPLATED
HEREBY. NO SUPPLEMENT, MODIFICATION OR WAIVER OF THIS AGREEMENT SHALL BE BINDING
UNLESS EXECUTED IN WRITING BY THE PARTY TO BE BOUND THEREBY. THE FAILURE OF A
PARTY TO EXERCISE ANY RIGHT OR REMEDY SHALL NOT BE DEEMED OR CONSTITUTE A WAIVER
OF SUCH RIGHT OR REMEDY IN THE FUTURE. NO WAIVER OF ANY OF THE PROVISIONS OF
THIS AGREEMENT SHALL BE DEEMED OR SHALL CONSTITUTE A WAIVER OF ANY OTHER
PROVISION HEREOF (REGARDLESS OF WHETHER SIMILAR), NOR SHALL ANY SUCH WAIVER
CONSTITUTE A CONTINUING WAIVER UNLESS OTHERWISE EXPRESSLY PROVIDED.


SECTION 8.5             BINDING EFFECT AND ASSIGNMENT. THIS AGREEMENT SHALL BE
BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE
PERMITTED SUCCESSORS AND ASSIGNS. NO PARTY TO THIS AGREEMENT MAY ASSIGN ITS
RIGHTS HEREUNDER WITHOUT THE WRITTEN CONSENT OF THE OTHER PARTIES. NOTHING IN
THIS AGREEMENT, EXPRESS OR IMPLIED, IS INTENDED TO CONFER UPON ANY PERSON OTHER
THAN THE PARTIES AND THEIR RESPECTIVE PERMITTED SUCCESSORS AND ASSIGNS, ANY
RIGHTS, BENEFITS OR OBLIGATIONS HEREUNDER. ANY PERSON INTO WHICH THE PURCHASER
MAY BE MERGED OR CONSOLIDATED, OR ANY PERSON RESULTING FROM ANY MERGER,
CONVERSION OR CONSOLIDATION TO WHICH THE PURCHASER SHALL BE A PARTY, OR ANY
PERSON SUCCEEDING TO ALL OR SUBSTANTIALLY ALL OF THE BUSINESS OF THE PURCHASER,
SHALL BE AN ESTABLISHED MORTGAGE LOAN SERVICING INSTITUTION AND SHALL BE AN
APPROVED SBA GUARANTEED LENDER IN GOOD STANDING, OPERATING PURSUANT TO AN
EFFECTIVE LOAN GUARANTY AGREEMENT, AND SHALL BE THE SUCCESSOR OF THE PURCHASER,
HEREUNDER, WITHOUT THE EXECUTION OR FILING OF ANY PAPER OR ANY FURTHER ACT ON
THE PART OF ANY OF THE PARTIES HERETO, ANYTHING HEREIN TO THE CONTRARY
NOTWITHSTANDING EXCEPT AS MAY BE OTHERWISE REQUIRED BY THE SBA RULES AND
REGULATIONS AND THE CLOSING AGREEMENTS. THE PURCHASER SHALL SEND NOTICE OF ANY
SUCH MERGER OR CONSOLIDATION TO THE SELLERS.


SECTION 8.6             SEVERABILITY. IF ANY PROVISION OF THE AGREEMENT IS
RENDERED OR DECLARED ILLEGAL OR UNENFORCEABLE BY REASON OF ANY EXISTING OR
SUBSEQUENTLY ENACTED LEGISLATION OR BY

ASSET PURCHASE AGREEMENT – PAGE 20


--------------------------------------------------------------------------------





DECREE OF A COURT OF LAST RESORT, THE PARTIES HERETO SHALL PROMPTLY MEET AND
NEGOTIATE SUBSTITUTE PROVISIONS FOR THOSE RENDERED OR DECLARED ILLEGAL OR
UNENFORCEABLE, BUT ALL OF THE REMAINING PROVISIONS OF THIS AGREEMENT SHALL
REMAIN IN FULL FORCE AND EFFECT.


SECTION 8.7             EXECUTION. THIS AGREEMENT MAY BE EXECUTED IN MULTIPLE
COUNTERPARTS EACH OF WHICH SHALL BE DEEMED AN ORIGINAL AND ALL OF WHICH SHALL
CONSTITUTE ONE INSTRUMENT.


SECTION 8.8             HEADINGS. THE HEADINGS OF THE SEVERAL ARTICLES AND
SECTIONS HEREIN ARE INSERTED FOR CONVENIENCE OF REFERENCE ONLY AND ARE NOT
INTENDED TO BE A PART OF OR TO AFFECT THE MEANING OR INTERPRETATION OF THIS
AGREEMENT.


SECTION 8.9             EXPENSES. SELLERS AND PURCHASER SHALL EACH PAY ALL COSTS
AND EXPENSES INCURRED BY THEM OR ON THEIR BEHALF IN CONNECTION WITH THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY, EXCEPT THAT SELLERS SHALL BE
SOLELY RESPONSIBLE FOR AND SHALL PAY ALL THIRD-PARTY, OUT-OF-POCKET FILING AND
RECORDATION FEES RELATED TO THE FILING AND RECORDATION OF THE TRANSFER AND
ASSIGNMENT DOCUMENTS.


SECTION 8.10           ADDITIONAL RULES. UNLESS THE CONTEXT SHALL REQUIRE
OTHERWISE:  (1) ANY REFERENCES HEREIN TO A “SECTION,” “ARTICLE”, “SCHEDULE” OR
“EXHIBIT” MEANS THE APPLICABLE SECTION, ARTICLE, SCHEDULE OR EXHIBIT OF OR TO
THIS AGREEMENT; (2) WORDS IMPORTING THE SINGULAR NUMBER OR PLURAL NUMBER SHALL
INCLUDE THE PLURAL NUMBER AND SINGULAR NUMBER, RESPECTIVELY; (3) WORDS IMPORTING
THE MASCULINE GENDER SHALL INCLUDE THE FEMININE AND NEUTER GENDERS, AND VICE
VERSA; (4) REFERENCE TO “INCLUDE” AND “INCLUDING” SHALL BE DEEMED TO BE FOLLOWED
BY THE PHRASE “WITHOUT LIMITATION”; (5) REFERENCE IN THIS AGREEMENT TO “HEREIN,”
“HEREOF” OR “HEREUNDER,” OR ANY SIMILAR FORMULATION, SHALL BE DEEMED TO REFER TO
THIS AGREEMENT AS A WHOLE, INCLUDING ALL SCHEDULES AND EXHIBITS TO THIS
AGREEMENT; AND (6) REFERENCE TO “AND” AND “OR” SHALL BE DEEMED TO MEAN “AND/OR.”


ARTICLE 9


CERTAIN DEFINITIONS


SECTION 9.1             DEFINITIONS. FOR PURPOSES OF THIS AGREEMENT, THE
FOLLOWING TERMS HAVE THE RESPECTIVE MEANINGS SET FORTH BELOW:

“Action” or “Actions” means any claims, actions, suits, proceedings and
investigations, whether at law, in equity or in admiralty or before any court,
arbitrator, arbitration panel or Governmental Authority.

“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by or under common control with, such other Person as of
the date on which, or at any time during the period for which, the determination
of affiliation is being made.

“Business Day” means any day other than (i) a Saturday or Sunday, or (ii) a day
on which banking institutions in the States of New York or Texas are authorized
or obligated by Law or executive order to be closed.

ASSET PURCHASE AGREEMENT – PAGE 21


--------------------------------------------------------------------------------




“Closing Agreements” means, collectively, this Agreement, the Secured Note, the
Security Agreement, the Transfer and Assignment Documents, the Multi-Party
Agreement the Loan Servicing Assignment and all other assignments and agreements
among the Parties required to be delivered at or prior to the Closing pursuant
to the terms of this Agreement.

“Collateral” means the collateral now or hereafter securing the unguaranteed
portions of the Transferred Loans.

“Collection Account” means a deposit account established and maintained by the
Purchaser into which all borrower payments on all loans are deposited and from
which all disbursements of such funds are made.

“Existing Multi-Party Agreement” has the meaning assigned to the term
“Multi-Party Agreement” in the Pooling and Servicing Agreements.

“Foreclosed Properties” has the meaning assigned to such term in the Pooling and
Servicing Agreements.

“GAAP” means United States generally accepted accounting principles.

“Governmental Authority” means any government, state, province or other
political subdivision thereof, and any entity exercising regulatory or
administrative functions of such governments.

“Law” means any federal, state, local or other law or treaty or governmental
requirement of any kind, and the rules, regulations and orders promulgated
thereunder.

“Lien” or “Liens” means any security interest, lien, mortgage, claim, charge,
pledge, restriction, equitable interest or encumbrance of any nature.

“Loan Documents” means the documents evidencing the Transferred Loans and more
particularly described on the attached Schedule 2.8.

“Loan Guaranty Agreement” means collectively, one or more Loan Guaranty
Agreements (Deferred Participation) (SBA Form 750), between the SBA and the
Servicer, as such agreements may be amended, supplemented or replaced from time
to time, or such Loan Guaranty Agreement as applicable to a successor to the
Servicer, as the case may be.

“Loan Obligors” means, collectively, the obligors on the Transferred Loans.

“Loan Portfolio Value” means the book value of the Loan Servicing Rights and the
Loan Assets as of the Closing Date as determined by mutual agreement of the
Parties.

“Material Adverse Effect” means any event, circumstance, change, occurrence or
effect (direct or indirect) that is materially adverse to the business,
operations, properties, condition (financial or otherwise), assets, prospects,
obligations or liabilities (whether absolute, contingent or otherwise and
whether due or to become due) of the Transferred Assets or that reasonably could
be expected to affect the validity or enforceability of this Agreement or the
Closing

ASSET PURCHASE AGREEMENT – PAGE 22


--------------------------------------------------------------------------------




Agreements. None of the following shall be deemed by itself or by themselves to
constitute a Material Adverse Effect: (a) matters disclosed on the Schedules;
(b) conditions affecting the industry in which Sellers operate; or (c) the
United States economy or United States financial markets.

“Multi-Party Agreement” means that certain Multi-Party Agreement among
Purchaser, Seller,, Colson Services Corp. and the United States Small Business
Administration on terms and conditions satisfactory to each Person a party
thereto.

“Parties” means, together, Sellers and Purchaser and their respective permitted
successors and assignees, and each individually, a “Party”.

“Person” means any natural person, corporation, business trust, joint venture,
association, company, firm, partnership, or other entity or Governmental
Authority.

“Prime Rate” means the interest rate announced by JPMorgan Chase Bank, N.A. from
time to time as its prime rate.

“Purchaser Pre-Operational Budget” means the budget for the Purchaser for the
period beginning on the Effective Date and ending on the Closing Date, as
mutually agreed by the Parties.

“Required Consents” has the meaning set forth in Section 2.3, as same are listed
on Schedule 2.3.

“SBA Rules and Regulations” means The Small Business Act, as amended, codified
at 15 U.S.C. 631, et seq., the Loan Guaranty Agreement, all legislation or other
legal authority building on the SBA, all rules and regulations promulgated from
time to time thereunder, all SBA Forms 1086 relating to the Loans, and all SBA
Standard Operating Procedures and all official notices, all as from time to time
in effect.

“SBA 7(a) Loan” means an SBA Loan originated pursuant to Section 7(a) of the SBA
Rules and Regulations. For purposes of this Agreement, references to SBA
7(a) Loans are equivalent to references to Loans.

“SBA Loan” has the meaning assigned to such term in the Pooling and Servicing
Agreements.

“Serviced Assets” means the assets serviced pursuant to the Pooling and
Servicing Agreement and the Subservicer Agreement, including, the Transferred
Loans and the Securitized Loans.

“Servicer” has the meaning assigned to such term in the Pooling and Servicing
Agreements.

“Servicer Expenses” means (i) all reasonable and customary out of pocket costs
and expenses paid or incurred in connection with owning, servicing,
administering, collecting,

ASSET PURCHASE AGREEMENT – PAGE 23


--------------------------------------------------------------------------------




managing and liquidating the Serviced Assets, including the items defined as
“Servicer Advances” in the Pooling and Servicing Agreements and the items set
forth in Section 3.03 of the Subservicer Agreement, (ii)  all costs related to
the transfer and delivery of files and electronic data with respect to the
Serviced Assets, and (iii) all amounts required to be paid to any Person as a
result of the denial or repair or any SBA guarantee with respect to the Loans,
other than denials or repairs caused by acts or omissions of  Purchaser, any of
its Affiliates or permitted successors or assigns after the Closing Date;
provided, however, that Servicer Expenses shall not include internal fixed
overhead costs of Purchaser such as computers and telephone systems, office
space, supplies and employee salaries, all of which shall be borne solely by
Purchaser.

“Servicing Fees” has the meaning assigned to such term in the Pooling and
Servicing Agreements.

“Stated Amount” means the stated principal amount of the promissory notes
evidencing the Transferred Loans outstanding on the Closing Date plus an amount
agreed upon by the Parties with respect to the other Transferred Assets (other
than the SBLC License).

“Tax” or “Taxes” means any federal, state, local or foreign tax of any kind
whatsoever, including penalties, additions to tax, and interest attributable
thereto (together with any interest on any such interest, penalties and
additions to tax).

“Termination Date” means the earlier of (a) September 30, 2006, and (b) the date
Purchaser receives written notice from the SBA of the rejection of its
application for approval as an SBA lender; unless Purchaser’s application to
become an SBA lender has not been approved or rejected by September 30, 2006, in
which event Purchaser may, with the written consent and agreement of the Seller
(which consent or agreement may be granted or withheld or made subject to one or
more conditions, in each case, at the sole discretion of Seller), extend the
Termination Date to a mutually agreed upon by the Purchaser and Seller.


SECTION 9.2             ADDITIONAL DEFINITIONS. THE FOLLOWING TERMS HAVE THE
MEANINGS SPECIFIED ELSEWHERE IN THIS AGREEMENT AS FOLLOWS:

“Agent Reserve Account”

 

Section 4.9(a)

“Agreement”

 

Preamble

“ASBA”

 

Preamble

“Loan Servicing Assignment”

 

Section 1.3

“Basket”

 

Section 6.5(b)

“BLX”

 

Section 1.3

“Closing”

 

Section 1.8

“Closing Date”

 

Section 1.8

“Damages”

 

Section 6.2

“Effective Date”

 

Preamble

“FirstCity”

 

Preamble

“FirstCity BLC”

 

Preamble

“Indemnified Party”

 

Section 6.4

“Indemnifying Party”

 

Section 6.4

ASSET PURCHASE AGREEMENT – PAGE 24


--------------------------------------------------------------------------------




 

“Interim Financial Statements”

 

Section 2.7

“License Assignment”

 

Section 1.3

“Loan” and “Loans”

 

Section 2.8

“Loan Assets”

 

Section 1.1

“Loan Assets Assignment”

 

Section 1.3

“Loan Certificates”

 

Section 1.1

“Loan Schedule”

 

Section 2.8

“Loan Servicing Assignment”

 

Section 1.3

“Loan Servicing Rights”

 

Section 1.2

“NCS”

 

Preamble

“Notice”

 

Section 8.2

“Pooling and Servicing Agreements”

 

Section 1.2

“Pre-Operational Period

 

 

Termination Payment”

 

Section 4.1

“Purchase Price”

 

Section 1.4

“Purchaser”

 

Preamble

“Required Consents”

 

Section 2.3

“SBA”

 

Recitals

“SBLC”

 

Recitals

“SBLC License”

 

Recitals

“Secured Note”

 

Section 1.4

“Security Agreement”

 

Section 1.7

“Sellers” or “Seller”

 

Preamble

“Securitized Loans”

 

Section 1.2

“Servicer Reserve Account”

 

Section 4.8(a)

“Subservicer Agreement”

 

Section 1.3

“Subservicer Assignment”

 

Section 1.3

“Transfer and Assignment Documents:

 

Section 1.3

“Transferred Assets”

 

Section 1.3

“Transferred Loans”

 

Section 1.1

“Working Capital Loans”

 

Section 4.1

 

ASSET PURCHASE AGREEMENT – PAGE 25


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto have entered into this Agreement as of
the date and year first above written.

SELLERS:

NCS I, LLC

By: _________________________________________
Name: _______________________________________
Title: ________________________________________

AMRESCO SBA HOLDINGS, INC.

By: _________________________________________
Name: _______________________________________
Title: ________________________________________

PURCHASER:

AMERICAN BUSINESS LENDING, INC.

By: _________________________________________
Name: _______________________________________
Title: ________________________________________

FIRSTCITY BLC:

FIRSTCITY BUSINESS LENDING CORPORATION

By: _________________________________________
Name: _______________________________________
Title: ________________________________________

ASSET PURCHASE AGREEMENT – PAGE 26


--------------------------------------------------------------------------------




FIRSTCITY:

FIRSTCITY FINANCIAL CORPORATION

By: _________________________________________
Name: _______________________________________
Title: ________________________________________

 

ASSET PURCHASE AGREEMENT – PAGE 27


--------------------------------------------------------------------------------


 

LIST OF EXHIBITS AND SCHEDULES

EXHIBITS

 

 

 

 

 

Exhibit 1.4

 

Form of Secured Note

 

 

 

Exhibit 1.7(a)

 

Form of Security Agreement

 

 

 

Exhibit 2.7

 

Financial Statements of Seller

 

 

 

Exhibit 4.1

 

Pre-Operational Budget

 

 

 

SCHEDULES

 

 

 

 

 

Schedule 1.1(a)

 

Transferred Loans

 

 

 

Schedule 1.1(b)

 

Loan Certificates

 

 

 

Schedule 1.2(b)

 

Pooling and Servicing Agreements

 

 

 

Schedule 2.3

 

Required Consents

 

 

 

Schedule 2.8

 

Loan Schedule

 

 

 

Schedule 3.3

 

Consents and Approvals

 

 

 

Schedule 4.7(d)

 

BLX Servicing Reports

 

 

 

Schedule 4.8

 

Bank Accounts

 

Pursuant to Item 601(b) (2) of Regulation S-K, the actual schedules and exhibits
to this Asset Purchase Agreement are not being filed herewith. The Registrant
agrees to furnish supplementally a copy of any of these schedules and exhibits
to the Commission upon request.

ASSET PURCHASE AGREEMENT – PAGE 28


--------------------------------------------------------------------------------